In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐1727 
SCOTT E. SCHMIDT, 
                                                          Petitioner‐Appellant, 
                                                    v. 

BRIAN FOSTER, Warden, 
                                                          Respondent‐Appellee. 
                                  ____________________ 

             Appeal from the United States District Court for the 
                        Eastern District of Wisconsin. 
           No. 2:13‐CV‐01150‐CNC — Charles N. Clevert, Jr., Judge. 
                                  ____________________ 

   ARGUED SEPTEMBER 6, 2018 — DECIDED DECEMBER 20, 2018 
                 ____________________ 

    Before  WOOD,  Chief  Judge,  and  FLAUM,  EASTERBROOK, 
KANNE,  ROVNER,  SYKES,  HAMILTON,  BARRETT,  SCUDDER,  and 
ST. EVE, Circuit Judges.*
   ST. EVE, Circuit Judge. Scott Schmidt shot and killed his es‐
tranged  wife.  He  confessed  at  the  scene,  but  come  trial  he 
sought to mitigate his crime with the second‐degree defense 

                                                 
      * Circuit Judge Brennan did not participate in the consideration or de‐

cision of this case.  
2                                                       No. 17‐1727 

of adequate provocation. The Wisconsin trial court, in decid‐
ing whether the defense should go to the jury, asked for an 
offer of proof and an evidentiary hearing. Schmidt complied 
with the first request but balked at the second, not wanting to 
show any  more of  his defense hand.  That concern  was well 
taken, and the trial court ordered an ex parte, in camera exam‐
ination  of  Schmidt  instead.  The  trial  court  added,  however, 
that Schmidt’s lawyer could “not say[ ] anything” and would 
“just be present” for the examination. 
    The trial court questioned Schmidt in chambers. Schmidt’s 
lawyer observed silently. Schmidt rambled, interrupted only 
by a few open‐ended questions from the trial court and a brief 
break  during  which  he  reviewed  his  offer  of  proof  with  his 
lawyer.  After  the  examination,  the  trial  court  ruled  that 
Schmidt did not act with adequate provocation. He therefore 
could  not  raise  the  defense  at  trial.  A  jury  later  convicted 
Schmidt of first‐degree homicide, and he was sentenced to life 
in prison.  
    Schmidt  petitioned  for  a  writ  of  habeas  corpus,  arguing 
that  the  trial  court’s  in  camera  examination  deprived  him  of 
counsel and due process. The district court denied Schmidt’s 
petition,  and  a  divided  panel  of  our  court  reversed  and  re‐
manded  with  instructions  to  grant  it.  We  vacated  that  deci‐
sion,  reheard  the  case  en  banc,  and  now  affirm  the  district 
court’s judgment. The state trial court’s unusual examination 
of Schmidt was constitutionally dubious, and we discourage 
the  measure.  But  our  habeas  review  is  limited.  We  ask 
whether  the  state  court  of  appeals  unreasonably  applied 
clearly  established  Supreme  Court  precedent  in  rejecting 
Schmidt’s constitutional claims. We answer that it did not.  
No. 17‐1727                                                                  3 

                                         I. Background 
    During an argument on April 17, 2009, Schmidt followed 
his estranged wife, Kelly Wing‐Schmidt, out of her home and 
onto  her  driveway.  There,  he  shot  her  seven  times  with  his 
revolver. Police arrived and found Schmidt standing over the 
body with the gun in his hand. He confessed immediately.1  
A. Pretrial Proceedings 
    Wisconsin  charged Schmidt with first‐degree intentional 
homicide. He never recanted his confession, but he did intend 
to present an affirmative defense—adequate provocation. See 
Wis.  Stat.  § 940.01(2)(a).  Under  Wisconsin  law,  that  defense 
mitigates intentional homicide from first degree to second. Id. 
§ 939.44(2).  The  defense  has  “both  subjective  and  objective 
components”—a  defendant  “must  actually  believe  the 
provocation occurred” and the provocation must be one “that 
would  cause  an  ordinary,  reasonable  person  to  lack  self‐
control  completely.”  State  v.  Schmidt,  824  N.W.2d  839,  842 
(Wis.  Ct.  App.  2012)  (citing  Wis.  Stat.  § 939.44(1);  State  v. 
Felton, 329 N.W.2d 161, 172 (Wis. 1983)). “Once a defendant 
successfully  places”  adequate  provocation  “in  issue,”  the 
state must disprove it beyond a reasonable doubt. Id. at 843 
(citing State v. Head, 648 N.W.2d 413 (Wis. 2002)). To place the 
defense  “in  issue,”  a  defendant  need  only  present  “‘some’ 


                                                 
     1 
      The material facts of this case are undisputed, and this background 
draws directly from the state courts’ findings and the trial record. See State 
v. Schmidt, 824 N.W.2d 839 (Wis. Ct. App. 2012); State v. Schmidt, No. 09 
CF 275, slip op. (Wis. Cir. Ct. July 27, 2011). Schmidt has not attempted to 
rebut any of the state courts’ findings, and so we presume that they are 
correct. 28 U.S.C. § 2254(e)(1); see also Hicks v. Hepp, 871 F.3d 513, 525 (7th 
Cir. 2017).  
4                                                        No. 17‐1727 

evidence  supporting  the  defense.”  Id.  (quoting  Head,  648 
N.W.2d at 439).  
    Before trial, Schmidt filed a motion notifying the trial court 
and  the  state  that  he  intended  to  present  the  adequate‐
provocation  defense.  He  intended,  specifically,  to  introduce 
evidence  of  Wing‐Schmidt’s  “false  allegations,  controlling 
behaviors, threats, isolation, unfaithfulness, verbal abuse and 
arguments.”  The  state  argued  that  evidence  of  the  couple’s 
history,  however  fraught,  did  not  support  a  theory  of 
adequate provocation under Wisconsin law.  
    The trial court held a pretrial hearing in early 2010. At the 
hearing,  the court echoed  the state’s concern that  Schmidt’s 
proposed  provocation  evidence,  most  of  which  related  to 
events years before the murder, was irrelevant and would un‐
fairly  prejudice  the  state’s  case. The  trial  court  therefore  or‐
dered an evidentiary hearing to determine whether Schmidt 
could meet his  threshold burden. It instructed Schmidt  that 
during the hearing his counsel could call witnesses, and, if the 
court was unsatisfied with the evidence presented, Schmidt 
could supplement the record. Before the hearing, Schmidt had 
to file a list of witnesses he intended to call. 
    Schmidt did so. His counsel filed a list of 29 witnesses with 
short summaries of their anticipated testimony, a legal analy‐
sis of the defense’s applicability, and a five‐page offer of proof 
with  a  six‐year  timeline  of  the  couple’s  troubled  history.  A 
few days later, at another hearing, the trial court noted that it 
had reviewed Schmidt’s submissions, but its reservations per‐
sisted. The trial court did not, however, ask for the presenta‐
tion of witnesses or evidence from Schmidt, as it had said it 
would the month before. Instead, the court explained that its 
review  of  Wisconsin  law—namely,  State  v.  McClaren,  767 
No. 17‐1727                                                           5 

N.W.2d 550 (Wis. 2009)—confirmed that a hearing was appro‐
priate, but that it should hold the hearing in camera to protect 
the  defense  from  disclosing  its  trial  strategy  to  the  state  (a 
measure McClaren blessed, 767 N.W.2d at 559 n.12). Schmidt’s 
lawyer responded that additional evidence was unnecessary, 
but he agreed that if the court was going to question Schmidt 
it  should  do  so  in  camera  and  ex  parte.  Schmidt’s  lawyer,  in 
fact,  noted  that  he  intended  to  suggest  that,  if  the  court 
“ask[ed] for evidence from the defendant that goes to his sub‐
jective  belief  for  adequate  provocation,”  it  should  do  so 
through an “ex parte in‐camera inspection of the Court and 
the defendant and seal those records.” The state agreed this 
was the “best way” to handle the court’s examination.  
    The trial court then asked the state whether it would object 
to Schmidt’s lawyer silently observing the examination. The 
state did not object—nor, for that matter, did Schmidt’s law‐
yer. The state noted, though, that it did not want Schmidt con‐
ferring  with  counsel  about  how  to  answer  the  court’s  ques‐
tions. Before concluding the in‐court hearing and beginning 
the in camera examination, the court offered Schmidt’s lawyer 
“a few minutes” to consult with his client. Schmidt’s lawyer 
accepted.  
    The in camera examination opened with the trial court put‐
ting on the record that Schmidt’s lawyer was “present but … 
not  participating  in  the  hearing.”  The  court  then  asked 
Schmidt “what was in your mind” when he confronted Wing‐
Schmidt. Schmidt’s answer, which went on uninterrupted for 
14  transcript  pages,  addressed  the  events  leading  up  to  the 
killing, some history between him and his estranged wife, the 
moment of the killing (though he professed not to remember 
pulling  the  trigger),  and  the  immediate  aftermath.  The  trial 
6                                                         No. 17‐1727 

court stopped Schmidt as he was describing his arrest. It ex‐
plained  to  Schmidt  that  his  “attorney  has  made  an  offer  of 
proof about other things that had occurred prior to this that 
had entered into your mind at the time.” The trial court asked 
Schmidt to “tell us how those things entered into your mind 
at the time?” Schmidt explained that his estranged wife had 
threatened  to take  the  kids  and  physically  abused  him. The 
trial court asked again; Schmidt continued to detail the cou‐
ple’s troubled history. 
    The trial court explained that Schmidt’s testimony did not 
align with his offer of proof, to which Schmidt replied that he 
had not even seen the offer. The trial court then suggested a 
“short break,” during which Schmidt could review the offer 
of proof while the court took a phone call. Schmidt’s lawyer 
asked  if  he  could  consult  with  his  client.  The  trial  court  re‐
sponded,  “It’s  off  the  record.  Yeah,  you  can  talk.  But  he 
should just be reviewing” the offer of proof.  
   Back  on  the  record,  the  trial  court  noted  that  they  had 
taken a break so that Schmidt could “review this offer of proof 
and different facts contained in it.” Then, and again, the trial 
court  asked  Schmidt  about  “what  you  contemplated  at  the 
time” of the killing. Schmidt responded that everything had 
come “to a head,” he was “overwhelmed, and eventually just 
got—they  piled  up  one  after  another.”  Schmidt  elaborated 
upon events that happened in years past—financial struggles, 
abusive behavior, and fights. The trial court concluded the ex‐
amination,  asked  Schmidt  and  his  lawyer  to  return  to  the 
courtroom,  and  said  that  it  would  consider  its  decision. 
Schmidt’s lawyer did not ask to supplement his evidentiary 
presentation with affidavits or additional testimony.  
No. 17‐1727                                                          7 

   That  afternoon,  and  without  further  argument,  the  trial 
court ruled. It did not detail factual findings, citing the ex parte 
and in  camera nature of  the examination.  Its conclusion was 
that the killing “did not involve a provocation and it was not 
an adequate provocation.”  
     A month later, at another pretrial hearing, the parties dis‐
cussed whether Schmidt would call one of the witnesses iden‐
tified in his annotated witness list. The trial court stated that 
since it had ruled on the defense’s admissibility, it did not see 
the  relevance  of  the  testimony.  Schmidt’s  lawyer  explained 
that he thought the “issue open” and believed that the court 
would allow further supplementation. The trial court rejected 
that  idea,  noting  again  that  it  had  already  ruled  on  the  de‐
fense’s admissibility. The court would, though, allow Schmidt 
to “supplement the record for appeal.” Schmidt’s lawyer did 
not do so.  
B. Trial and Posttrial Proceedings 
   Trial  began  on  March  4,  2010,  and  lasted  five  days.  The 
jury convicted Schmidt of first‐degree homicide.  
    Schmidt moved for a new trial on two grounds: the denial 
of his due process right to present a defense and the denial of 
his  Sixth  Amendment  right  to  counsel  during  the  in  camera 
examination. The trial court held oral argument. During oral 
argument,  the  trial  court  asserted  that  the  examination  was 
simply “an effort to supplement the writing” which the court 
“relied upon and made reference to” during the examination. 
At the end of oral argument, the court denied Schmidt’s mo‐
tion and issued its opinion. The opinion explained: 
   [D]efense  counsel  suggested  and  agreed  to  an  in‐camera 
   hearing,  and  did  not  at  any  point  request  to  actively 
8                                                            No. 17‐1727 

     participate in the in‐camera examination. In addition, there 
     was a break during the in‐camera hearing to allow defense 
     counsel  and  defendant  to  confer  regarding  the  offer  of 
     proof. Thus, defense counsel actively participated prior to 
     and  during  the  in‐camera  proceeding.  As  the  State  notes, 
     this  is  not  a  circumstance  where  the  issues  and  argument 
     were undertaken by the defendant without representation 
     of  counsel.  The  nature  and  detail  of  the  written  offer  of 
     proof clearly indicates that counsel discussed the numerous 
     points with the defendant.  
The  opinion  repeated  that  the  defense  “expressed  a  prefer‐
ence for, and agreed to, an in‐camera proceeding for the de‐
fendant’s oral offer of proof” and that “[a]t no time did coun‐
sel make a request to question the defendant.” It concluded, 
in  “view  of  defense  counsel’s  extensive  argument  and  sub‐
missions  with  regard  to  the  adequate  provocation  defense, 
the Court finds there was no denial of the right to counsel.”  
    The trial court sentenced Schmidt to the mandatory pen‐
alty  for  first‐degree  homicide—life  in  prison.  See  Wis.  Stat. 
§§ 940.01, 939.50(3)(a), 973.014(1g).  
C. The Court of Appeals Decision 
    Schmidt appealed. The Court of Appeals of Wisconsin ex‐
plained first that Schmidt’s case presented a “close question” 
as to whether he put forth “some evidence” of adequate prov‐
ocation. Schmidt, 824 N.W.2d at 850. It noted that the state had 
conceded that “Schmidt, subjectively, acted in the heat of pas‐
sion when he shot Wing‐Schmidt.” Id. at 850 n.8; see also id. at 
844 n.5. But the state court of appeals, citing mostly Schmidt’s 
“rambling narrative” during the in camera examination, held 
that  Schmidt  had  failed  to  present  some  evidence  of  objec‐
tively adequate provocation. Id. at 847, 850–52. It cited also the 
No. 17‐1727                                                          9 

lengthy  history  of  hostility  between  Schmidt  and  his  es‐
tranged  wife.  Considering  this  history  and  the  fact  that 
Schmidt  had a hand  in starting the  fight  that  culminated in 
the killing, the court decided that Schmidt “deliberately chose 
to ignite the fire.” Id. at 852.  
    The  court  of  appeals  also  rejected  Schmidt’s  right‐to‐
counsel  claim.  The  in  camera  examination  was,  according  to 
the court, “merely a supplementary proceeding conducted for 
his benefit.” Id. Especially in light of McClaren, the court said, 
the  examination  in  “a  nonadversarial  atmosphere  was  a 
reasonable  accommodation.”  Id.  at  852–53.  Regarding 
Schmidt’s  argument  that  the  examination  was  a  “critical 
stage,”  the  court  of  appeals  saw  it  as  “[f]atal”  that  the 
examination  was  “not  the  only  opportunity  for  Schmidt  to 
present his provocation evidence to the court.” Id. at 853. The 
court  added  that,  in  any  event,  the  trial  court  “recessed  to 
allow Schmidt to review his attorney’s written offer of proof 
and  speak  with  his  attorney.”  Id.  The  court  of  appeals 
concluded  that  “if  counsel  felt  Schmidt  or  the  court  was 
overlooking something, or had any other concerns, there was 
an opportunity to so advise Schmidt.” Id. Plus, according to 
the  court,  “Schmidt  had  the  opportunity  to  present  any 
concerns or questions he had to his attorney.” Id. 
D. Federal‐Court Proceedings 
    Schmidt turned to federal court, petitioning for a writ of 
habeas corpus. The district court denied Schmidt’s petition. It 
concluded that the state courts had not deprived Schmidt of 
his due process right to present a defense. It concluded fur‐
ther that the state courts had not unreasonably applied clearly 
established Supreme Court law in rejecting Schmidt’s right‐
to‐counsel claim. See 28 U.S.C. § 2254(d)(1). On both claims, 
10                                                         No. 17‐1727 

however, the district court granted a certificate of appealabil‐
ity. See id. § 2253(c).  
     A  divided  panel  of  our  court  reversed  and  remanded. 
Schmidt v. Foster, 891 F.3d 302 (7th Cir. 2018). The majority rea‐
soned that Schmidt had a clearly established right to counsel 
at  critical  stages,  and,  in  this  case,  there  was  no  more  im‐
portant stage for Schmidt—whose sole defense hinged on the 
ruling that immediately followed—than the ex parte, in camera 
examination. The majority did not reach Schmidt’s due pro‐
cess claim. The warden petitioned for a rehearing en banc. A 
majority of active judges voted to grant the petition, and we 
vacated our initial opinion. Schmidt v. Foster, 732 F. App’x 470 
(7th Cir. 2018). 
                            II. Discussion  
    We  review  the  district  court’s  decision  de  novo,  but  our 
inquiry is an otherwise narrow one. Freeman v. Pierce, 878 F.3d 
580, 585 (7th Cir. 2017). Under the Antiterrorism and Effective 
Death Penalty Act of 1996 (AEDPA), a federal court may grant 
habeas  relief  after  a  state‐court  adjudication  on  the  merits 
only when that decision (1) “was contrary to, or involved an 
unreasonable application of, clearly established Federal law, 
as determined by the Supreme Court of the United States;” or 
(2) “was based on an unreasonable determination of the facts 
in light of the evidence presented in the State court proceed‐
ing.” 28 U.S.C. §§ 2254(d)(1), (2). We focus here on the state 
court of appeals opinion, as the last reasoned state‐court de‐
cision  on  the  merits.  Wilson  v.  Sellers,  138  S.  Ct.  1188,  1192 
(2018). The question, all agree, is whether that opinion unrea‐
sonably  applied  clearly  established  Supreme  Court  prece‐
dent. See 28 U.S.C. § 2254(d)(1).  
No. 17‐1727                                                         11 

    The  bounds  of  a  reasonable  application  depend  on  “the 
nature of the relevant rule.” Yarborough v. Alvarado, 541 U.S. 
652, 664 (2004). “The more general the rule, the more leeway 
courts have in reaching outcomes in case‐by‐case determina‐
tions.”  Id. The  Supreme  Court has  emphasized  that  only  its 
holdings define the constitutional rule invoked. Harrington v. 
Richter, 562 U.S. 86, 100 (2011); see also Carey v. Musladin, 549 
U.S. 70, 75–77 (2006). If a rule entails an “inevitable” applica‐
tion to a set of facts, courts must apply it to those facts. Long 
v. Pfister, 874 F.3d 544, 549 (7th Cir. 2017) (en banc), cert. denied, 
138 S. Ct. 1593 (2018); see also Panetti v. Quarterman, 551 U.S. 
930, 953 (2007). But AEDPA “does not require state courts to 
extend” precedent nor does it “license federal courts to treat 
the failure to do so as error.” White v. Woodall, 572 U.S. 415, 
426 (2014) (emphasis omitted). Time and again, the Court has 
cautioned  against  stretching  its  precedent  to  declare  state‐
court decisions unreasonable. Sexton v. Beaudreaux, 138 S. Ct. 
2555,  2558–60  (2018) (per  curiam);  Virginia v.  LeBlanc, 137  S. 
Ct. 1726, 1728–29 (2017) (per curiam); Woods v. Etherton, 136 S. 
Ct. 1149, 1152 (2016) (per curiam); Woods v. Donald, 135 S. Ct. 
1372, 1376–77 (2015) (per curiam); Lopez v. Smith, 135 S. Ct. 1, 
3–4  (2014)  (per  curiam);  Nevada  v.  Jackson,  569  U.S.  505,  512 
(2013) (per curiam).  
   A state‐court decision can be a reasonable application of 
Supreme Court precedent even if, in our judgment, it is an in‐
correct application. McDaniel v. Polley, 847 F.3d 887, 893 (7th 
Cir. 2017), cert. denied sub nom. McDaniel v. Foster, 138 S. Ct. 
554 (2017); Winston v. Boatwright,  649 F.3d 618, 632 (7th Cir. 
2011). A state‐court decision can be a reasonable application 
even if the result is clearly erroneous. Woodall, 572 U.S. at 419. 
And a state‐court decision can withstand habeas review even 
when  the  petitioner  presents  “a  strong  case  for  relief.” 
12                                                      No. 17‐1727 

Harrington, 562 U.S. at 102. Only when a state‐court decision 
is “so lacking in justification that there was an error well un‐
derstood and comprehended in existing law beyond any pos‐
sibility for fairminded disagreement” does it constitute an un‐
reasonable  application  of  clearly  established  law.  Id.  at  103; 
Woodall,  572  U.S.  at  420.  This  standard  is  as  Congress  in‐
tended: “difficult to meet.” Harrington, 562 U.S. at 102; Sexton, 
138 S. Ct. at 2558. As we have said, solely in “those relatively 
uncommon cases in which state courts veer well outside the 
channels of reasonable decision‐making about federal consti‐
tutional  claims”  is  habeas  relief  appropriate.  Dassey  v. 
Dittmann, 877 F.3d 297, 302 (7th Cir. 2017) (en banc), cert. de‐
nied, 138 S. Ct. 2677 (2018). 
    This is not one of those uncommon cases. In our narrow 
habeas review, we need not, and do not, endorse the consti‐
tutionality of the trial court’s unusual ex parte, in camera exam‐
ination without counsel’s active participation. See, e.g.,  Mar‐
shall v. Rodgers, 569 U.S. 58, 64 (2013) (per curiam). It is enough 
to say that the Supreme Court has “never addressed” a case 
like  this  one—factually or legally—and  so  we cannot  brand 
the state‐court decision unreasonable. Carey, 549 U.S. at 76.  
A. Right‐to‐Counsel Claim 
    The Sixth Amendment provides that in “all criminal pros‐
ecutions, the accused shall enjoy the right … to have the As‐
sistance of Counsel for his defence.” U.S. Const. amend. VI. 
This right means more than a lawyer at trial. See Powell v. Al‐
abama, 287 U.S. 45, 60–66 (1932). It ensures that defendants fac‐
ing incarceration will have counsel at “all critical stages of the 
No. 17‐1727                                                               13 

criminal process.” Marshall, 569 U.S. at 62 (citation omitted); 
see also, e.g., Lee v. United States, 137 S. Ct. 1958, 1964 (2017).  
     Schmidt’s claim is not about the effectiveness of his law‐
yer, a claim which would require him to show prejudice. See 
Strickland  v.  Washington,  466  U.S.  668  (1984).  He  argues,  in‐
stead, that his lawyer’s court‐ordered silence during the ex‐
amination  completely  deprived  him  of  counsel  at  a  critical 
stage, such that prejudice is therefore presumed. This type of 
claim  has  its  roots  in  United  States  v.  Cronic,  466  U.S.  648 
(1984). In Cronic, decided the same day as Strickland, the Su‐
preme Court synthesized its right‐to‐counsel jurisprudence to 
date and, in doing so, described the “circumstances that are 
so  likely  to  prejudice  the  accused  that  the  cost  of  litigating 
their effect in a particular case is unjustified.” Cronic, 466 U.S. 
at  658;  see  also,  e.g.,  Bell  v.  Cone,  535  U.S.  685,  695–96  (2002) 
(describing Cronic’s “three situations”); Reynolds v. Hepp, 902 
F.3d 699, 705 (7th Cir. 2018) (same). 
      Schmidt  invokes  Cronic’s  first  and  “[m]ost  obvious”  cir‐
cumstance—“the  complete  denial  of  counsel.”2  Cronic,  466 
U.S. at 659. Such a denial need not last the entire proceeding, 
but it must occur during a critical stage. Id. Cronic explained 
that  the  Court  has  “uniformly  found  constitutional  error 
without  any  showing  of  prejudice  when  counsel  was  either 
totally absent, or prevented from assisting the accused during 
a critical stage.” Id. at 659 n.25. That explanation referred to 
cases in which counsel had not been appointed to represent 
                                                 
    2 
      Cronic’s other two scenarios concern (1) instances in which counsel 
fails entirely to subject the prosecution to meaningful adversarial testing 
and (2) circumstances in which even a fully competent lawyer likely could 
not provide effective assistance. Cronic, 466 U.S. at 658–60. Schmidt’s claim 
does not fit into either scenario, and he does not contend otherwise. 
14                                                         No. 17‐1727 

the accused at the time of a critical stage in the proceeding, 
White v. Maryland, 373 U.S. 59 (1963) (per curiam) (no counsel 
present  at  entry  of  plea);  Hamilton  v.  Alabama,  368  U.S.  52 
(1961) (no counsel present at arraignment), or cases in which 
a court order or state law barred counsel from assisting dur‐
ing a critical stage of the trial, Geders v. United States, 425 U.S. 
80 (1976) (bar on consultation during overnight recess); Her‐
ring  v.  New  York,  422  U.S.  853  (1975)  (bar  on  summation); 
Brooks v. Tennessee, 406 U.S. 605 (1972) (law requiring defend‐
ant to testify first at trial or not at all); Ferguson v. Georgia, 365 
U.S. 570 (1961) (bar on eliciting client’s trial testimony). At all 
rates,  Cronic  and  later  decisions  emphasize  that  the  denial 
must be “complete” to warrant the presumption of prejudice. 
Cronic, 466 U.S. at 659; Wright v. Van Patten, 552 U.S. 120, 125 
(2008);  Roe  v.  Flores‐Ortega,  528  U.S.  470,  483  (2000);  see  also 
Penson v. Ohio, 488 U.S. 75, 88 (1988). 
    Cronic  and  its  kin  are  clearly  established  law,  but  they 
come with two caveats. First, the presumption of prejudice is 
“narrow.” E.g., Florida v. Nixon, 543 U.S. 175, 190 (2004); Smith 
v. Brown, 764 F.3d 790, 796 (7th Cir. 2014). It arises only when 
the denial of counsel is extreme enough to render the prose‐
cution  presumptively  unreliable.  Flores‐Ortega,  528  U.S.  at 
484;  see  also  Mickens  v.  Taylor,  535  U.S.  162,  166  (2002).  That 
happens rarely: only once in the thirty‐plus years since Cronic 
has  the  Court  applied  the  presumption  of  prejudice  it  de‐
scribed in a critical‐stage case. See Penson, 488 U.S. at 88 (pre‐
suming prejudice where the defendant lacked counsel for ap‐
peal).  Second,  the  Court  has  outlined  the  principles  behind 
the Cronic‐described rights in only general terms. As a result, 
the “precise contours” of these rights “remain unclear.” Don‐
ald, 135 S. Ct. at 1377 (quoting Woodall, 572 U.S. at 424); see also 
Van  Patten,  552  U.S.  at  125.  State  courts  therefore  “enjoy 
No. 17‐1727                                                                     15 

‘broad discretion’ in their adjudication” of them.3 Donald, 135 
S.  Ct.  at  1377  (quoting  Woodall,  572  U.S.  at  424);  accord  Yar‐
borough, 541 U.S. at 664. Mindful of those principles, we turn 
to  the  reasonableness  of  the  state‐court  decision  denying 
Schmidt’s  claim  that  (1)  at  a  critical  stage  (2)  he  was  com‐
pletely denied counsel.  
    1. Critical Stage 
    The Supreme Court has not provided a concise explana‐
tion of what constitutes a critical stage. Van v. Jones, 475 F.3d 
292,  312  (6th  Cir.  2007).  Broadly,  it  has  described  a  critical 
stage as a “step of a criminal proceeding” that holds “signifi‐
cant consequences for the accused.” Bell, 535 U.S. at 696 (cita‐
tions omitted). Alternatively, though still broadly, the Court 
has said that whether a stage is critical depends on whether, 
during a “particular confrontation,” the accused faces preju‐
dice  that  counsel  could  “help  avoid.”  United  States  v.  Wade, 
388 U.S. 218, 227 (1967); see also Rothgery v. Gillespie Cty., Tex., 
554 U.S. 191, 212 (2008) (stating “what makes a stage critical 
is what shows the need for counsel’s presence”); United States 
v. Ash, 413 U.S. 300, 313 (1973) (describing a critical stage as a 
moment in which the accused requires “aid in coping with le‐
gal problems or assistance in meeting his adversary”).  
      However described, the Supreme Court has recognized a 
range of pretrial, trial, and posttrial events to count as critical 
stages. See, e.g., Montejo v. Louisiana, 556 U.S. 778, 786 (2009) 
(postindictment interrogation); Iowa v. Tovar, 541 U.S. 77, 87 
                                                 
    3
       We avoid calling these claims “Cronic claims,” as some have. Cronic 
itself was not a case “in which the surrounding circumstance make it un‐
likely  that  the  defendant  could  have  received  the  effective  assistance  of 
counsel.” 466 U.S. at 666. Cronic explained the rare types of cases in which 
courts presume prejudice, but it did not exemplify any of them.  
16                                                       No. 17‐1727 

(2004) (plea hearing); Penson, 488 U.S. at 88 (appeal); Estelle v. 
Smith,  451 U.S  454,  470–71  (1981)  (court‐ordered  psychiatric 
evaluation); Coleman v. Alabama, 399 U.S. 1, 9–10 (1970) (plu‐
rality)  (preliminary  hearing);  Wade,  388  U.S.  at  236–37 
(postindictment  lineup);  Mempa  v.  Rhay,  389  U.S.  128,  134 
(1967) (sentencing); White, 373 U.S. at 59–60 (plea entry); Ham‐
ilton, 368 U.S. at 53 (arraignment). Yet the Court has not con‐
fronted the circumstance that this case presents: a deprivation 
of counsel during an in camera examination, which was con‐
ducted as a part of a broader, pretrial evidentiary presenta‐
tion. Its decisions, therefore, do not bind us on how to assess 
the relevant stage, whether as the in camera examination alone 
or as the entire evidentiary presentation.  
    That  gap  in  the  law  shows  itself  here.  In  his  papers, 
Schmidt contended that the in camera examination was itself 
the  relevant  critical  stage.  At  oral  argument,  his  counsel 
seemed to take a different approach. She submitted that the 
critical stage was the “entire proceeding” regarding the suffi‐
ciency  of  Schmidt’s  provocation  evidence,  “one  portion”  of 
which  was  the  in  camera  examination.  Under  this  view,  the 
critical stage comprised in‐court hearings, briefing, an offer‐
of‐proof  submission,  oral  arguments,  and,  of  course,  the  in 
camera examination. The dissent, for its part, submits that both 
the in camera examination and the broader evidentiary presen‐
tation are critical stages unto themselves, a conclusion which 
means there can be critical stages within critical stages. That 
may be one way to look at the problem. No Supreme Court 
decision says that it is the only or right way.  
    We need not resolve how to define the scope of a critical 
stage in cases like this one. Nor do we need to decide whether 
this  case  presents  a  critical  stage,  whatever  its  scope,  under 
No. 17‐1727                                                       17 

clearly established law. AEDPA governs our review, and we 
note only that these unanswered threshold questions portend 
this case’s unsuitability for habeas relief. We can assume this 
case involves a critical stage, and whether that stage was the 
entire evidentiary presentation or only the in camera examina‐
tion, Schmidt cannot meet the second part of the analysis—
that  he  was  so  deprived  of  counsel  as  to  mandate  the  pre‐
sumption of prejudice.  
   2. Complete Deprivation 
   Schmidt’s  Cronic‐based  claim  lies  only  when  there  is  a 
“complete  denial  of  counsel  during  a  critical  stage.”  Flores‐
Ortega,  528  U.S.  at  483  (emphasis  added)  (citing  Cronic,  466 
U.S. at 659; Penson, 488 U.S. at 88; Smith v. Robbins, 528 U.S. 
259, 286 (2000)); see also Glebe v. Frost, 135 S. Ct. 429, 431 (2014) 
(per curiam). Only for such out‐and‐out deprivations—those 
“on  par  with  total  absence”—does  the  Court’s  precedent 
require the presumption of prejudice. Van Patten, 552 U.S. at 
125; see also, e.g., Donald 135 S. Ct. at 1377.  
    Looking  at  the  evidentiary  presentation  in  its  entirety, 
Schmidt suffered nothing near a complete denial of counsel. 
During the stage in question, Schmidt’s lawyer filed the notice 
of the provocation defense, argued for its application during 
court hearings, briefed the law, and submitted a detailed offer 
of proof and an annotated witness list. Save for the one por‐
tion of the stage in which the trial court held the in camera ex‐
amination,  Schmidt  had  full  access  to  counsel.  No  Supreme 
Court  precedent  suggests,  much  less  establishes,  that  such 
facts warrant the presumption of prejudice.  
    Even if the proper critical stage is the in camera examina‐
tion  in  isolation  rather  than  the  entire  evidentiary 
18                                                      No. 17‐1727 

presentation, the result is the same. During the examination, 
as the trial court made clear, Schmidt’s lawyer was “present” 
but  could  “not  participat[e].”  Schmidt  insists  that  this  de‐
prived him of counsel, and, to an extent, we agree. But again: 
the deprivation must be “complete” to mandate the presump‐
tion of prejudice.  
    Schmidt and his counsel consulted immediately before the 
examination.  In  the  examination,  the  trial  court  repeatedly 
referenced, and made plain that he was working from, the of‐
fer  of  proof  Schmidt’s  lawyer  drafted.  The  trial  court  later 
noted  that  the  “nature  and  detail”  of  the  offer  of  proof  re‐
flected that counsel had discussed its many factual assertions 
with Schmidt. Schmidt and his lawyer consulted again during 
a recess in the examination, as the state court of appeals ob‐
served. See Schmidt, 824 N.W.2d at 853. In that recess, Schmidt 
and  his  counsel—who  had  the  benefit  of  hearing  the  trial 
court’s questions and his client’s answers—discussed the of‐
fer of proof, the focus of the in camera examination. See id. To 
be sure, Schmidt otherwise lacked assistance during the ex‐
amination. But he was not entirely, or “completely,” without 
his lawyer’s help, and so a fair‐minded jurist could conclude 
that the presumption does not apply. Cf. Penson, 488 U.S. at 
88; Cronic, 466 U.S. at 659. 
    No clearly established holding of the Supreme Court man‐
dates  otherwise.  We,  for  example,  have  twice  said  that  the 
Court’s  decisions  establish  a  presumption  of  prejudice  only 
when counsel was “physically absent at a critical stage.” Mor‐
gan  v.  Hardy,  662  F.3d  790,  804  (7th  Cir.  2011)  (emphasis 
added) (citations omitted); McDowell v. Kingston, 497 F.3d 757, 
762 (7th Cir. 2007) (citations omitted); see also Rodgers, 569 U.S. 
at 64 (stating a circuit court may rely on circuit precedent to 
No. 17‐1727                                                       19 

determine whether it has recognized a “particular point in is‐
sue” as clearly established). We acknowledge that Morgan and 
McDowell overstated the law; the Supreme Court has in fact 
presumed  prejudice  for  some  constructive  denials  during  a 
critical stage despite counsel’s physical presence. See Herring, 
422 U.S. at 865; Ferguson, 365 U.S. at 571. Yet we do not think 
a state court unreasonably errs for understanding the Court’s 
decisions in the same way that we have. See Woodall, 572 U.S. 
at 422 n.3 (noting that divergent court of appeals decisions “il‐
lustrate the possibility of fairminded disagreement”). 
    Or take how we explained the Court’s precedent in Kitchen 
v. United States, 227 F.3d 1014 (7th Cir. 2000). In Kitchen, we 
described  the  Court’s  complete‐denial  cases  (specifically  in 
the appellate‐stage context) as establishing that the presump‐
tion of prejudice applies only when “defendants have had no 
assistance of counsel for any issues.” 227 F.3d at 1020–21 (em‐
phases in original) (citing Flores‐Ortega, 528 U.S. at 483). Not 
so for Schmidt, who again consulted with his lawyer before 
and during the examination and reviewed the offer of proof 
that his lawyer prepared before answering questions focused 
on that offer.  
    Consider  also  Estelle  v.  Smith.  In  Estelle,  a  defendant 
submitted  to  a  court‐ordered  psychiatric  examination,  but 
neither  the  state  nor  the  trial  court  notified  his  appointed 
counsel. 451 U.S. at 470–71. That evaluation “proved to be a 
‘critical stage’” in his prosecution because the state later used 
the  findings  against  the  defendant.  Id.  The  Court,  however, 
did  not  take  issue  with  the  counsel’s  absence  during  the 
critical  stage.  See  id.  It  instead  held  that  the  defendant’s 
inability  to  consult  with  his  counsel  before  “making  the 
significant  decision  of  whether  to  submit  to  the 
20                                                            No. 17‐1727 

examination”—that  is,  his  inability  to  consult  with  counsel 
before  entering  the  critical  stage—violated  his  right  to 
counsel.  Id.  at  471.  Apply  Estelle’s  reasoning  here:  Schmidt 
could, and did, consult with his counsel before submitting to 
(and during) the in camera examination, and thus the right‐to‐
counsel problem does not necessarily follow.4 
    Of all the Supreme Court’s decisions, Ferguson comes clos‐
est to establishing a principle that the state‐court decision may 
have  misapplied.  Cronic  described  Ferguson  as  a  presumed‐
prejudice  case  because,  there,  counsel  was “prevented  from 
assisting the accused during a critical stage” (though Ferguson 
did not use the phrase “critical stage”). 466 U.S. at 659 n.25. 
Specifically, Ferguson involved a Georgia law that prohibited 
a  defendant  from  testifying  in  his  own  defense.  365  U.S.  at 
570–71.  By  extension,  the  law  prohibited  a  defendant  from 
having counsel elicit his testimony. The  Court  held  that  the 
Georgia law denied the defendant “the guiding hand of coun‐
sel”  and  was  therefore  unconstitutional.  Id.  at  572  (quoting 
Powell, 287 U.S. at 69).  
    To conclude that Ferguson clearly established a rule subject 
to misapplication here is to read it at too high a level of gen‐
erality. See Long, 874 F.3d at 547. Ferguson held only that a state 
law effectively banning counsel from eliciting his client’s trial 
testimony  was  unconstitutional.  It  did  not  establish  that 

                                                 
      4 
      As the vacated panel opinion noted, Estelle, like this case, involved a 
“non‐adversarial setting where the prosecutor was absent.” Schmidt, 891 
F.3d at 313. We express no opinion as to whether ex parte examinations—
if ever necessary—require active and unhampered counsel. The point re‐
mains, however, that no clearly established Supreme Court holding tells 
us what constitutes a complete denial of counsel in those unique circum‐
stances.  
No. 17‐1727                                                             21 

defendants have an absolute right to have their counsel elicit 
any important testimony, or else prejudice will be presumed. 
Here, in fact, Schmidt did not even ask that his counsel elicit 
his testimony—he objected to the need to adduce more evi‐
dence, but he agreed that an in camera examination was ap‐
propriate to address the trial court’s concerns. What is more, 
Ferguson concerned (1) a defendant’s statements (2) about his 
innocence (3) during a jury trial. This case concerns (1) a de‐
fendant’s response to questions, in part guided by his written 
offer of proof, (2) regarding the admissibility of a defense (3) 
in  chambers.  Those  distinctions  matter.  Ferguson  worried 
about the “tensions of a trial,” embarrassment before “public 
assemblies,” the chance to establish a defendant’s “innocence,” 
and the risk that he could “overlook[ ] important” exculpatory 
facts. Ferguson, 365 U.S. at 594–96 (emphases added) (citations 
and quotations omitted). With none of those worries pressing 
here, it is hardly “obvious” that Ferguson must control. Long, 
874 F.3d at 549. 
     One may still argue that where state action (as opposed to 
a  lawyer’s  neglect)  causes  a  less‐than‐complete  deprivation 
during a critical stage, prejudice should still be presumed. A 
loose reading of Cronic, which noted that the Court has pre‐
sumed prejudice when counsel was “prevented from assist‐
ing  the  accused  during  a  critical  stage,”  could  support  that 
view. 466 U.S. at 659 n.25 (citing, among other cases, Geders, 
425 U.S 80; Herring, 422 U.S. 853; Brooks, 406 U.S. 605; Fergu‐
son,  365  U.S.  570);  see  also  Strickland,  466  U.S.  at  692  (citing 
Cronic for the proposition that “prejudice is presumed … [af‐
ter]  various  kinds  of  state  interference  with  counsel  assis‐
tance”).  But  that  view  would  be  mistaken,  at  least  as  far  as 
clearly  established  law  is  concerned.  The  Court’s  decisions, 
Cronic included, speak of the “complete denial of counsel” at 
22                                                         No. 17‐1727 

a critical stage. Van Patten, 552 U.S. at 125 (quoting Cronic, 466 
U.S. at 659); Bell, 535 U.S. at 696; Flores‐Ortega, 528 U.S. at 483. 
There is no clearly established lesser standard for state‐action 
denials. 
    Glebe  makes  that  clear.  Glebe,  like  Herring,  involved  a 
court‐ordered  restriction  on  summation.  Cronic  described 
Herring as a critical‐stage case (though Herring, like Ferguson, 
did not use the phrase), and Herring held that a bar on all trial 
summation  violated  the  right  to  counsel.  Cronic,  466  U.S.  at 
659 n.25; Herring, 422 U.S. at 865. In Glebe, the Court consid‐
ered whether a court‐ordered partial bar on trial summation 
warranted  the  presumption  of  prejudice  on  habeas  review. 
The Court said it did not, because its precedent, namely Her‐
ring, establishes only that the “complete denial of summation” 
requires the presumption. 135 S. Ct. at 431 (emphasis in orig‐
inal) (citing Herring, 422 U.S. 853). Even though a court order 
caused the deprivation, Glebe held the petitioner’s claim to the 
prevailing  standard  that  the  Court’s  precedents  establish—
that of a “complete denial.” Id. So too must we hold Schmidt’s 
claim on habeas review. 
    The  dissent  sees  the  Supreme  Court’s  jurisprudence  dif‐
ferently.  It  focuses  on  the  fact  that  an  accused  is  entitled  to 
effective counsel for every part of a critical stage. But the ex‐
istence of that right does not mean courts must presume prej‐
udice if it is infringed. The Court ruled out that possibility by 
requiring  a  “complete  denial  of  counsel  during  a  critical 
stage.” Flores‐Ortega, 528 U.S. at 483 (citing Cronic, 466 U.S. at 
659).  
    The  dissent  also  reads  the  Supreme  Court’s  decisions  to 
mean that courts may presume prejudice when the state in‐
terferes with the assistance of counsel. To get to that general 
No. 17‐1727                                                             23 

proposition, the dissent connects Powell (which concerned the 
last‐minute  appointment  of  counsel  before  trial),  with  Hol‐
loway v. Arkansas, 435 U.S. 475 (1978) (which concerned a law‐
yer’s  conflict  of  interests),  with  Brooks,  Herring,  and  Geders 
(which, as noted, concerned the sequencing of a defendant’s 
testimony, summation, and an overnight recess, respectively), 
and  with  Ferguson. This reading  conflates decisions that the 
Court,  starting  in  Cronic,  has  thought  distinct  for  right‐to‐
counsel purposes. Cronic, 466 U.S. at 659–61 & nn.25, 28 (citing 
Brooks, Herring, Geders, and Ferguson as critical‐stage cases and 
Powell and Holloway as cases in which “surrounding circum‐
stances made it so unlikely that any lawyer could provide ef‐
fective  assistance”);  see  also  Bell,  535  U.S.  at  695–96.  The  ap‐
proach is also self‐defeating. If we must take several dissimi‐
lar decisions and reduce them to blanket principles in order 
to arrive at a general proposition applicable here, the propo‐
sition is “far too abstract to establish clearly the specific rule” 
Schmidt needs. Lopez, 135 S. Ct. at 4.  
      The  state‐court  decision  was  a  reasonable  application  of 
Supreme Court law, namely the complete‐denial requirement 
for  the  presumption  of  prejudice  in  critical‐stage  cases.  We 
could  end  there,  but  we  add  another  reason  the  state‐court 
decision has support. Even eschewing the complete‐denial re‐
quirement—and venturing beyond clearly established law5—
a fair‐minded jurist could conclude that this case’s facts were 
                                                 
    5
       The dissent criticizes our focus on the need for a “complete denial” 
to presume prejudice as a “new theory” in this case. The warden argued 
in his brief that Schmidt’s denial was not complete, and the state court of 
appeals ruled similarly. See Schmidt, 824 N.W.2d at 853. That the vacated 
panel decision chose not to address the Supreme Court’s complete‐denial 
requirement does not make the theory new. See Schmidt, 891 F.3d at 318–
21.  
24                                                         No. 17‐1727 

not “so likely to prejudice the accused” as to warrant the pre‐
sumption of prejudice upon which Schmidt’s case depends. 
Cronic, 466 U.S. at 658.  
    As noted, Wisconsin’s adequate‐provocation defense has 
“both  subjective  and  objective  components.”  Schmidt,  824 
N.W.2d at 842. The primary purpose of the in camera exami‐
nation  was  to  assess  Schmidt’s  subjective  belief  of  provoca‐
tion.  For  that  reason,  virtually  all  the  trial  court’s  questions 
were aimed at Schmidt’s mental state at the time of the shoot‐
ing.  It  inquired:  “[W]hat  was  in  your  mind  at  that  time?”; 
“[H]ow  things  entered  into  your  mind  at  the  time?”;  “How 
did you contemplate these things on the 17th?” It wanted to 
know “what [Schmidt] contemplated at the time,” and what 
“weighed on [his] mind.” If in responding to these questions 
Schmidt had failed to convince the trial court of his subjective 
belief of provocation, perhaps his lack of full access to counsel 
while  facing  these  questions  would  suggest  prejudice.  But 
that is not what happened. The trial court ruled that, based on 
Schmidt’s  proffer  and  his  testimony,  Schmidt  lacked  facts 
“that would drive a reasonable person to kill his spouse.” It did 
not decide whether Schmidt lacked adequate subjective evi‐
dence  but only ruled  on the  objective  prong. The state then 
conceded on appeal that Schmidt had satisfied the subjective 
prong. Schmidt, 824 N.W.2d at 844 n.5, 850 n.8. The court of 
appeals,  in  turn,  agreed  with  the  trial  court,  ruling  that 
Schmidt’s defense fell short only for want of objectively ade‐
quate provocation evidence. Id. at 852.  
    Schmidt  did  not  have  full  use  of  counsel  during  the 
examination,  but  a  fair‐minded  jurist  could  find  that 
circumstance  not  presumptively  prejudicial.  The  trial  court 
and  court  of  appeals  had  plenty  before  them  in  deciding 
No. 17‐1727                                                               25 

whether  Schmidt’s  evidence  sufficed:  Schmidt’s  motion,  a 
brief  arguing  the  defense’s  legal  support,  a  written  offer  of 
proof setting forth the defense’s factual support, a summary 
of  29  witnesses’  testimony,  counsel’s  oral  argument,  and  35 
transcript  pages  of  Schmidt’s  testimony.6  Schmidt  has  not 
cited one fact or piece of evidence that he could have raised 
during the examination if only he had counsel. He, instead, 
argues that his testimony was filled with “trivial, irrelevant[ ] 
matters.” That is hard to believe, because he prevailed on the 
subjective  prong.  But  even  if  the  argument  held  water,  it  is 
unclear  how  superfluous  testimony  would  likely  prejudice 
him. The state courts needed to look only for “some evidence” 
of  adequate  provocation,  and  we  cannot  presume  that  they 
are prone to distraction or obfuscation by a poorly performing 
witness.  There  are  therefore  grounds  to  think  that  the 
deprivation  here  did  not  render  “the  proceeding 
presumptively unreliable.” Flores‐Ortega,  528  U.S.  at 484.  At 
the least, “[n]o precedent of th[e] Court clearly forecloses that 
view.” Etherton, 136 S. Ct. at 1152. 
    It  is  true,  as  the  dissent  points  out,  that  the  judges  who 
have rejected Schmidt’s right‐to‐counsel claim have had dif‐
ferent reasons for doing so. Those judges have decided that 
Schmidt  had  adequate  counsel  (the  state  courts),  that  the 
                                                 
      6
       At oral argument, Schmidt’s lawyer emphasized that the state court’s 
analysis  rested  on  Schmidt’s  in  camera  testimony.  This,  according  to 
Schmidt’s  lawyer,  undermines  the  impact  of  Schmidt’s  other  counseled 
opportunities to present evidence. The state‐court decision did in fact ex‐
amine the offer, Schmidt, 824 N.W.2d at 851–52, and to the extent it focused 
on Schmidt’s testimony that is because on appeal Schmidt “relie[d] pri‐
marily upon the in camera testimony,” id. at 846. Schmidt did not even dis‐
cuss his annotated witness list in his opening brief to the court of appeals. 
Id. at 846 n.7.  
26                                                               No. 17‐1727 

examination  was  not  a  critical  stage  (the  state  court  of  ap‐
peals),  that  the  examination  was  too  incomparable  to  any‐
thing the Supreme Court has considered (the district court), 
that the examination was not a critical stage under clearly es‐
tablished law (the panel dissent), and that Schmidt was not 
completely denied counsel under clearly established law (our 
majority). The dissent thinks this divergence of thought sug‐
gests that denying Schmidt relief is an error. The opposite is 
true. That so many judges see Schmidt’s claim differently un‐
derscores  that  there  is  room  for  fair‐minded  disagreement 
about how to view and resolve Schmidt’s claim. E.g., Harring‐
ton, 562 U.S. at 103.  
    That room exists because the Supreme Court has never ad‐
dressed a case like this. Its decisions, instead, emphasize the 
limited reach of right‐to‐counsel claims that presume preju‐
dice, especially when considered on habeas review. See Don‐
ald,  135  S.  Ct.  at  1377;  Van  Patten,  552  U.S.  at  125.  Without 
clearly  established  law  mandating  relief,  we  cannot  grant  it 
under AEDPA.  
B. Due Process Claim 
    Schmidt also raises a due process claim. He argues on ap‐
peal that the trial court’s “inquisitorial” (as opposed to adver‐
sarial)  procedure  for  resolving  the  admissibility  of  his  only 
defense “was so arbitrary” that it violated his right to present 
a defense. Schmidt admits that this is a “novel” argument. He 
submits, however, that novelty does not doom his claim—he 
argues that the claim should enjoy de novo review because the 
state court of appeals did not address it.7 

                                                 
      7 
     We  are  not  so  sure  the  state  court  of  appeals  “inadvertently  over‐
looked” Schmidt’s due process claim thus subjecting it to de novo review, 
No. 17‐1727                                                               27 

    The  warden  argues  that  Schmidt  has  procedurally  de‐
faulted  and  waived  this  claim.  There  is  another  problem 
worth  addressing  first.  In  its  order  denying  Schmidt’s  peti‐
tion, the district court certified the following for appeal:  
     Schmidt’s argument that the state court violated his right to 
     present a defense when it ruled he had not met his burden 
     on  the  state  law  affirmative  defense  of  adequate  provoca‐
     tion.  
That is not the argument Schmidt now advances. To be sure, 
the argument he now advances is difficult to pin down. His 
opening  brief  focused  on  the  arbitrariness  of  the  examina‐
tion’s procedure; on reply he submits that his perhaps “eso‐
teric” claim is “not [focused on] the process per se or the result 
per  se”  but  the  “arbitrariness,  which  suffused”  both.  At  any 
rate,  the  challenge  is  not  one  to  the  trial  court’s  evidentiary 
ruling vis‐à‐vis his right to present a defense.  
    “When  a  petitioner’s  case  is  subject  to  § 2253(c),”  as  this 
case  is,  “non‐certified  claims  are  not  properly  before  this 
court.” Bolton v. Akpore, 730 F.3d 685, 698 (7th Cir. 2013). We 
have,  moreover,  “repeatedly  reminded  habeas  corpus  peti‐
tioners,  especially  when  represented  by  counsel,  to  request 
permission  before  arguing  non‐certified  claims.”  Welch  v. 
Hepp,  793  F.3d  734,  737–38  (7th  Cir.  2015)  (collecting  cases). 
That  much  aside,  a  “defect  in  a  certificate  concerning  one 

                                                 
as the district court ruled. Johnson v. Williams, 568 U.S. 289, 303 (2013). Be‐
fore the state court of appeals, Schmidt couched his due process argument 
in his state‐law argument that he was entitled to the defense of adequate 
provocation. The state court of appeals held that he was not entitled to the 
defense  under  state  law,  and  under  Schmidt’s  then‐theory  that  holding 
likely resolved his due process claim as well. Schmidt, 824 N.W.2d at 850–
52. We need not decide the issue, though, for reasons explained in the text.  
28                                                           No. 17‐1727 

claim does not deprive us of jurisdiction over that claim.” Id. 
(citing  Gonzalez  v.  Thaler,  565  U.S.  134,  142  (2012)).  Looking 
beyond  the  certificate‐of‐appealability  problem,  we  agree 
with  the  warden  that  the  due  process  claim  is  procedurally 
defaulted and waived.  
    A habeas petitioner may not raise a federal claim that he 
has not exhausted in state court. 28 U.S.C. § 2254(b)(1)(A). He 
must instead fairly present his federal claim to the state courts 
so  that  they  have  a  “fair  opportunity”  to  consider  and,  if 
needed, correct the constitutional problem. Picard v. Connor, 
404 U.S. 270, 275–76 (1971). We have laid out four factors to 
determine whether a petitioner has defaulted a claim:  
      1) whether the petitioner relied on federal cases that engage 
      in a constitutional analysis; 2) whether the petitioner relied 
      on state cases which apply a constitutional analysis to simi‐
      lar facts; 3) whether the petitioner framed the claim in terms 
      so particular as to call to mind a specific constitutional right; 
      and 4) whether the petitioner alleged a pattern of facts that 
      is well within the mainstream of constitutional litigation.  
Brown,  764  F.3d  at  796  (quoting  Ellsworth  v.  Levenhagen,  248 
F.3d  634,  639  (7th  Cir.  2001)).  These  factors  are  not  applied 
mechanically.  The  “bottom  line”  is  whether  “in  concrete, 
practical terms, … the state court was sufficiently alerted to 
the federal constitutional nature of the issue to permit it to re‐
solve that issue on a federal basis.” Kurzawa v. Jordan, 146 F.3d 
435,  442  (7th  Cir.  1998)  (quoting  Verdin  v.  O’Leary,  972  F.2d 
1467, 1476 (7th Cir. 1992)).  
     The court of appeals could not have been so alerted here. 
Schmidt concedes his claim is “novel” in the law. It is neither 
in  the  mainstream  nor  evocative  of  a  specific  constitutional 
right. True, Schmidt did cite Chambers v. Mississippi, 410 U.S. 
No. 17‐1727                                                           29 

284 (1973), and related cases to the state court of appeals. That, 
however, was not enough to flag to the state court the claim 
he  now  brings.  Chambers  did  not  deal  with  “a  defendant’s 
ability  to  present  an  affirmative  defense”—which  adequate 
provocation is under Wisconsin law—nor has Chambers been 
understood to apply in that context. Gilmore v. Taylor, 508 U.S. 
333, 343 (1993); see also Kubsch v. Neal, 838 F.3d 845, 858 (7th 
Cir. 2016) (en banc).  
    We  afford  relatively  little  leeway  to  habeas  petitioners 
who  try  to  reformulate  due  process  arguments.  Chambers  v. 
McCaughtry, 264 F.3d 732, 738 (7th Cir. 2001) (citing Kurzawa, 
146 F.3d at 443). Schmidt’s claim before the state court of ap‐
peals was that a “defendant’s due process right to a fair trial 
renders it incumbent upon a trial court to err on the side of 
admitting evidence of a mitigation defense.” That is a far cry 
from what he argues now, namely, “the trial court’s inquisi‐
torial procedure … was so arbitrary that it violated Schmidt’s 
constitutional  right  to  present  a  defense.”  These  two  claims 
are not variations of the same theory, see, e.g., McGee v. Bartow, 
593  F.3d  556,  566  (7th  Cir.  2010);  they  are  different  in  kind. 
Schmidt points to no cause, prejudice, or miscarriage of jus‐
tice. See Coleman v. Thompson, 501 U.S. 722, 750 (1991). His due 
process claim is procedurally defaulted.  
   It is also waived. Schmidt’s argument at the district court 
was a straightforward one under Chambers v. Mississippi, chal‐
lenging  the  trial  court’s  “ruling”  and  “exclusion”  of  his  de‐
fense. He did not, as he does now, challenge the ex parte, in 
camera examination as itself violative of due process.  
30                                                     No. 17‐1727 

                         III. Conclusion 
    Nothing we have said should be mistaken as belief that the 
ex parte, in camera examination of Schmidt, held without his 
counsel’s active participation and regarding his principal de‐
fense, was in fact constitutional. A pillar of the Sixth Amend‐
ment is the right to unhampered counsel; the aim of the Sixth 
Amendment is to protect the promise of a fair trial tested by 
adversaries. Trial courts must promote access to counsel and 
guard the adversarial process while it runs its course. These 
principles  hold  even  when—especially  when—courts  meet 
uncharted waters filled with risk for an accused facing life in 
prison.  
    Applied here, trial courts should not opt to hold ex parte 
hearings and silence defense counsel over other, less severe 
alternatives  without  exceedingly  good  reasons.  Even  then, 
trial courts must, if necessary, obtain a knowing and volun‐
tary right‐to‐counsel waiver from the accused for purposes of 
the hearing.  
     These, however, are our admonitions. They are not clearly 
established Supreme Court precedent dictating habeas relief 
in  this  case.  No  such  precedent  exists.  For  that  reason,  we 
AFFIRM the district court’s judgment.  
No. 17‐1727                                                          31 

   HAMILTON, Circuit Judge, joined by WOOD, Chief Judge, and 
ROVNER, Circuit Judge, dissenting. The state trial court violated 
Schmidt’s  right  to  counsel.  The  judge  was  questioning  the  ac‐
cused on the merits of the case. Yet the judge ordered his lawyer 
not to participate in the hearing. This constitutional violation 
was clear even under the demanding standard for federal ha‐
beas corpus relief in 28 U.S.C. § 2254(d)(1).  
    The accused in a criminal case is entitled to the assistance 
of counsel in any “critical stage” of the prosecution, a category 
that  applies  broadly.  E.g.,  Bell  v.  Cone,  535  U.S.  685,  695–96 
(2002)  (describing  a  “critical  stage”  as  “a  step  of  a  criminal 
proceeding, such as arraignment, that held significant conse‐
quences for the accused”). The Supreme Court’s critical‐stage 
cases show beyond reasonable debate that the judge’s inter‐
rogation of Schmidt about his mitigation defense was a criti‐
cal stage. By commanding the lawyer to stay silent while the 
judge  interrogated  his  client,  the  judge  violated  the  right  to 
counsel that is a foundation of our system of criminal justice. 
Denying counsel at such a critical stage requires relief without 
separate proof of prejudice from the denial. E.g., Bell v. Cone, 
535 U.S. at 695–96; United States v. Cronic, 466 U.S. 648, 658–60 
(1984). 
    The majority tries not to decide the critical‐stage issue and 
then  denies  habeas  relief  on  the  new  theory  that  the  state 
court’s denial of counsel was not quite “complete.” The the‐
ory  does  not  hold  up  against  the  Supreme  Court’s  right‐to‐
counsel cases, which show that a  “complete” denial is suffi‐
cient to presume prejudice, but it’s not necessary. The majority, 
not the Supreme Court, has introduced here the notion that 
only a “complete” denial of counsel requires a presumption 
of prejudice. But see Cronic, 466 U.S. at 659 n.25 (“The Court 
32                                                      No. 17‐1727 

has uniformly found constitutional error without any showing 
of  prejudice  when  counsel  was  either  totally  absent,  or  pre‐
vented from assisting the accused during a critical stage of the pro‐
ceeding.”)  (collecting  cases  discussed  below)  (emphases 
added). 
    If the judge had simply said that he wanted to hear what 
the  accused  had  to  say  without  any  counsel  even  present,  I 
could  not  have  imagined,  at  least  before  this  case,  that  any 
court in the United States would find such interrogation ac‐
ceptable without a valid waiver of counsel by Schmidt him‐
self. 
    The  only  difference  here  is  that  Schmidt’s  lawyer  was 
physically  present  in  the room, but the judge  might as  well 
have gagged him: he ordered the lawyer not to “participate” 
in this critical stage of the prosecution. I don’t see a constitu‐
tional  difference  between  an  absent  lawyer  and  a  silenced 
lawyer.  
    The majority’s own discomfort with  the  state court’s ex‐
traordinary procedure shines through from beginning to end: 
“constitutionally  dubious,”  “we  discourage  the  measure,” 
“we … do not endorse the constitutionality of the trial court’s 
unusual  …  examination,”  “these  …  are  our  admonitions.” 
That discomfort is fully justified. 
    Readers will notice, in addition to the majority’s discom‐
fort, that the theories to justify denying relief to Schmidt kept 
shifting. The state trial court concluded that Schmidt was not 
denied counsel at the ex parte hearing because his counsel sub‐
mitted the written offer of proof, made an oral argument, and 
conferred with Schmidt during the brief recess for the judge’s 
telephone call. That was wrong because Schmidt’s testimony 
No. 17‐1727                                                           33 

was itself a critical stage. Even if one thinks of the entire pre‐
trial proceeding as the critical stage, Schmidt was entitled to 
counsel for all of the critical stage, not just part of it. The state 
appellate court found that the ex parte hearing was not a criti‐
cal stage at all, but “merely a supplementary proceeding con‐
ducted  for  his  benefit,”  so  that  Schmidt  was  not  entitled  to 
counsel at all. State v. Schmidt, 2012 WI App 113, ¶¶ 46–48, 344 
Wis. 2d 336, 362–63, 824 N.W.2d 839, 852–53. That was wrong 
because  the  hearing  so  easily  satisfied  the  Supreme  Court’s 
criteria for  a critical  stage: the accused confronted  the  state, 
and  his  interests  were  at  greater  risk  without  counsel.  E.g., 
United States v. Wade, 388 U.S. 218, 227 (1967). 
    The  federal  district  court  focused  on  the  unique  ex  parte 
procedure here, concluding briefly that habeas relief should 
be denied because the Supreme Court has not yet confronted 
an identical situation of silenced counsel in an in camera hear‐
ing. Schmidt v. Pollard, No. 13‐CV‐1150, 2017 WL 1051121, at 
*11 (E.D. Wis. Mar. 20, 2017). That was more understandable 
but wrong because § 2254(d)(1) does not insist on such a close 
fit where the violation of rights is so clear. E.g., Panetti v. Quar‐
terman, 551 U.S. 930, 953 (2007). 
    The panel dissent focused on the absence of the prosecu‐
tor,  reasoning  that  the  Supreme  Court’s  critical‐stage  cases 
did not require state courts to treat Schmidt’s testimony as a 
critical stage. Schmidt v. Foster, 891 F.3d 302, 322 (7th Cir. 2018) 
(Barrett, J., dissenting). That was wrong because the accused 
was  still  facing  the  power  of  the  state  (in  the  person  of  the 
judge)  during  the  prosecution,  and  his  interests  were  very 
much at risk, especially without counsel. 
   The en banc majority offers yet another theory: assuming 
that  Schmidt’s  testimony  was  a  critical  stage,  the  denial  of 
34                                                     No. 17‐1727 

counsel was not “complete” and did not prejudice him, or at 
least so the state courts might reasonably have concluded. Cf. 
Wilson v. Sellers, 138 S. Ct. 1188, 1191–92 (2018) (federal habeas 
review should ordinarily focus on state courts’ stated reasons 
rather than those that might be imagined). The majority’s new 
theory  requires  it  to  embrace  at  least  one  of  two  mistaken 
propositions.  The first is that Supreme Court precedents al‐
low state courts to deprive a defendant of counsel for part of 
a critical stage of the prosecution. But see Ferguson v. Georgia, 
365 U.S. 570 (1961). The second is that Supreme Court prece‐
dents allow state courts to silence a lawyer in a critical stage 
as long as the lawyer is physically present in the room. But 
see Cronic, 466 U.S. at 569 n.25 (collecting the relevant cases). 
Both propositions are contrary to Supreme Court precedent. 
    It  is  widely  recognized  that  the  Supreme  Court  has  re‐
cently  been  using  summary  reversals  of  decisions  granting 
habeas relief to push lower federal courts toward faithful ap‐
plication of the demanding standard in 28 U.S.C. § 2254(d)(1). 
In this case, the majority has over‐corrected. It denies habeas 
relief in the face of a blatant violation of the right to counsel. 
It does so by suggesting immaterial distinctions that the Su‐
preme Court itself has refused to draw in its right‐to‐counsel 
decisions. We should grant a writ of habeas corpus to allow 
petitioner Schmidt a fair chance to show that he was guilty of 
second‐degree murder rather than first‐degree murder. I re‐
spectfully dissent. 
I.  The Facts 
   Schmidt’s  testimony  in  the  ex  parte,  in  camera  hearing 
addressed the only contested issue in his case. He admitted 
shooting his wife while he was still standing over her holding 
a smoking gun. He faced a mandatory life sentence for first‐
No. 17‐1727                                                            35 

degree murder.  The only  way he might  have avoided  a  life 
sentence  was  to  show  that  he  acted  under  “adequate 
provocation,”  which  could  have  mitigated  the  crime  to 
second‐degree murder. See Wis. Stat. §§ 939.44, 940.01(2)(a). 
   The  judge  decided  to  evaluate  the  proposed  defense  be‐
fore trial. The judge wanted to see if Schmidt could satisfy the 
modest  “some  evidence”  standard  under  state  law  for  sub‐
mitting the defense to the trial jury. See State v. Schmidt, 2012 
WI  App  113,  ¶¶  8–11,  344  Wis.  2d  336,  343–44,  824  N.W.2d 
839, 843. We know that Schmidt’s testimony was critical for 
the judge’s pretrial decision. The judge had already reviewed 
a written submission from Schmidt’s counsel and had heard 
argument from both the defense lawyer and the prosecutor. 
Those submissions had not convinced the judge either way. 
Before making a decision, the judge wanted to hear directly 
from Schmidt himself. 
    The  majority  places  great,  perhaps  even  decisive,  im‐
portance on the brief recess late during Schmidt’s testimony 
during the ex parte hearing. The recess came as a surprise to 
everyone except the judge, who announced that he needed to 
make  a  telephone  call.  When  Schmidt’s  lawyer  asked  the 
judge for permission merely to talk with his client—a phrase 
that deserves emphasis: merely to talk with his client during a 
recess—the judge told the lawyer he could only review with 
Schmidt the written offer of proof summarizing the intended 
defense. This limited opportunity for a brief talk with counsel 
was not enough to satisfy the Sixth Amendment “in any sub‐
stantial sense,” and to conclude otherwise “would simply be 
to ignore actualities.” Powell v. Alabama, 287 U.S. 45, 58 (1932); 
see  also  Geders  v.  United  States,  425  U.S.  80,  91  (1976)  (court 
36                                                     No. 17‐1727 

violated right to counsel by preventing counsel from confer‐
ring  with  client  during  overnight  trial  recess).  At  no  point 
during the  in camera examination was Schmidt’s counsel al‐
lowed to question him directly to focus attention on the key 
facts or to guide him toward meeting his burden of produc‐
tion for his defense in mitigation.  
II.  Denial of Schmidt’s Right to Counsel 
    The  Supreme  Court  has  taught  that  it  is  supposed  to  be 
difficult  for  a  habeas  petitioner  to  satisfy  the  standard  of 
§ 2254(d)(1). Schmidt must show that the state courts not only 
erred  but  unreasonably  applied  controlling  Supreme  Court 
precedent. Harrington v. Richter, 562 U.S. 86, 102 (2011). Since 
the 1996 amendment of § 2254(d), habeas corpus relief is re‐
served for rare cases in which state courts have strayed from 
clearly established federal law. This case meets that standard. 
Part  II‐A  explains  why,  under  controlling  Supreme  Court 
precedent,  Schmidt’s  testimony  was  a  critical  stage  of  the 
prosecution.  Part  II‐B  explains  the  principal  mistakes  in  the 
majority’s reasoning, which seeks to excuse the state court’s 
denial of counsel in a critical stage on the theories that a state 
court may deny the accused counsel for part of a critical stage 
and/or  that  silencing  the  lawyer  by  court  order  during  the 
critical hearing was allowed because it was not a “complete” 
denial of counsel as long as the lawyer was physically present. 
      A.  Critical Stage 
   The  Sixth  Amendment  guarantees  that  in  “all  criminal 
prosecutions, the accused shall enjoy the right” to “have the 
Assistance  of  Counsel  for  his  defence.”  The  Supreme  Court 
has long recognized that the right applies not only at trial but 
No. 17‐1727                                                            37 

also at all “critical stages” of the adversary process. E.g., Pow‐
ell v. Alabama, 287 U.S. 45, 57 (1932); Coleman v. Alabama, 399 
U.S.  1,  9–10  (1970)  (plurality  opinion);  Hamilton  v.  Alabama, 
368 U.S. 52, 53–55 (1961); United States v. Wade, 388 U.S. 218, 
227–28 (1967); Rothgery v. Gillespie County, 554 U.S. 191, 212–
13  &  n.16 (2008). The majority  tries  not to base its denial  of 
habeas relief on the absence of a critical stage. The majority 
questions whether this hearing was a critical stage but in the 
end  assumes  without  deciding  that  it  was.  Still,  the  critical‐
stage issue must be addressed here. The majority’s ultimate 
conclusion about a less than “complete” denial of counsel de‐
pends on its views on the critical‐stage issue. 
    The judge’s ex parte, in camera interrogation of the accused 
on the merits of his case was certainly a critical stage under 
the Court’s Sixth Amendment right‐to‐counsel decisions. The 
majority complains that the Supreme Court has not provided 
one single definition of a critical stage. The slightly different 
phrasing in different cases does not reflect substantive uncer‐
tainty about the broad and inclusive standard. In Bell v. Cone, 
the  Court  concisely  said  that  a  critical  stage  is  “a  step  of  a 
criminal prosecution, such as arraignment, that held signifi‐
cant  consequences  for  the  accused.”  535  U.S.  at  695–96.  In 
Wade, the Court explained that a court must “scrutinize any 
pretrial  confrontation  of  the  accused  to  determine  whether 
the  presence  of  his  counsel  is  necessary  to  preserve  the  de‐
fendant’s  basic  right  to  a  fair  trial  as  affected  by  his  right 
meaningfully to cross‐examine the witnesses against him and 
to  have  effective  assistance  at  the  trial  itself,”  and  the  court 
must analyze “whether potential substantial prejudice to de‐
fendant’s  rights  inheres  in  the  particular  confrontation  and 
the ability of counsel to help avoid that prejudice.” 388 U.S. at 
38                                                        No. 17‐1727 

227. And in United States v. Ash, the Court said we must “de‐
termine whether the accused required aid in coping with legal 
problems  or  assistance  in  meeting  his  adversary.”  413  U.S. 
300, 313 (1973). 
    However  the  standard  is  phrased,  the  judge’s  interroga‐
tion of the accused easily satisfies it. More important than the 
particular  phrasing  of  the  standard  are  the  many  Supreme 
Court  decisions  actually  applying  the  standard.  The  sheer 
number and range of these cases, discussed below, show that 
the right to counsel at a critical stage is not narrow and fact‐
bound. 
    It’s not surprising that the Supreme Court has not consid‐
ered an ex parte, in camera hearing on a substantive issue quite 
like this one. Virtually all judges in American courts under‐
stand that they simply may not do what this judge did. This 
hearing was an extraordinary, apparently unprecedented, de‐
parture from the most basic standards of criminal procedure 
in  our  system  of  criminal  justice:  “The  very  premise  of  our 
adversary system of criminal justice is that partisan advocacy 
on both sides of a case will best promote the ultimate objective 
that the guilty be convicted and the innocent go free.” United 
States  v.  Cronic,  466  U.S.  648,  655  (1984),  quoting  Herring  v. 
New York, 422 U.S. 853, 862 (1975). 
    By  questioning  the  accused  directly,  the  trial  judge  here 
improvised a procedure that abandoned that “very premise 
of our adversary system of criminal justice.” Then he prohib‐
ited defense counsel from participating. This hearing thus vi‐
olated Schmidt’s Sixth Amendment right to the assistance of 
counsel, which “has been understood to mean that there can 
be no restrictions upon the function of counsel in defending a 
No. 17‐1727                                                             39 

criminal prosecution in accord with the traditions of the ad‐
versary factfinding process that has been constitutionalized in 
the Sixth and Fourteenth Amendments.” Herring, 422 U.S. at 
857, quoted in Cronic, 466 U.S. at 656 n.15. 
     In  any  event,  the  Supreme  Court  has  explained  that  28 
U.S.C. § 2254(d)(1) does not require “federal courts to wait for 
some nearly identical factual pattern” before granting relief. 
Panetti v. Quarterman, 551 U.S. 930, 953 (2007), quoting Carey 
v. Musladin, 549 U.S. 70, 81 (2006) (Kennedy, J., concurring in 
judgment); see also Williams v. Taylor, 529 U.S. 362, 407 (2000) 
(holding that state courts can unreasonably apply clearly es‐
tablished federal law to facts the Supreme Court has not con‐
sidered).  “Nor  does  [§ 2254(d)(1)]  prohibit  a  federal  court 
from finding an application of a principle unreasonable when 
it  involves  a  set  of  facts  ‘different  from  those  of  the  case  in 
which the principle was announced.’” Panetti, 551 U.S. at 953, 
quoting Lockyer v. Andrade, 538 U.S. 63, 76 (2003). What mat‐
ters is the extent of guidance provided by relevant Supreme 
Court precedents. 
     Here that guidance is extensive. The Supreme Court has 
treated as a critical stage every stage of the criminal process 
between arraignment and appeal that either addresses a sub‐
stantive issue or risks loss of a procedural right. Critical stages 
include:  a  preliminary  hearing  at  which  defendant  could 
cross‐examine  witnesses  and  otherwise  test  the  evidence 
against  him;  arraignments  at  which  defenses  must  be  as‐
serted;  entry  of  a plea; pretrial identification  through an  in‐
person  line‐up;  pretrial  interrogation  by  a  government  in‐
formant; sentencing hearings; and deferred sentencing hear‐
ings that revoke probation. See Coleman v. Alabama, 399 U.S. 
at  9  (plurality);  id.  at  11  (Black,  J.,  concurring)  (preliminary 
40                                                     No. 17‐1727 

hearing where defendant could test evidence to avoid indict‐
ment and build record for trial); Hamilton v. Alabama, 368 U.S. 
at  54  (arraignment  where  defenses  could  be  “irretrievably 
lost, if not  then and there asserted”); White v. Maryland, 373 
U.S. 59, 60 (1963) (entry of plea); Moore v. Michigan, 355 U.S. 
155, 156, 159 (1957) (entry of plea); United States v. Wade, 388 
U.S.  at  236–37  (pretrial  in‐person  identification);  Massiah  v. 
United States, 377 U.S. 201, 206 (1964) (pretrial interrogation); 
Townsend  v.  Burke,  334  U.S.  736,  740–41  (1948)  (sentencing); 
Mempa v. Rhay, 389 U.S. 128, 137 (1967) (deferred sentencing 
and revocation of probation). 
    The Court has explained its decisions by focusing on the 
consequences of the particular stage, and in particular on con‐
sequences for the defendant’s ability to receive a fair trial. See, 
e.g., Wade, 388 U.S. at 227. Looking both at what the Supreme 
Court has done and at what it has said shows beyond reason‐
able dispute that testimony on a contested substantive issue 
is a critical stage of the proceedings. The Court has repeatedly 
found that pretrial stages were critical as long as the accused 
risked serious consequences affecting the fairness of the trial. 
In the face of the extensive body of case law, the majority has 
not  identified  any  Supreme  Court  case  even  suggesting,  let 
alone  holding,  that  a  hearing  comparable  to  the  one  in  this 
case was not a critical stage, or offered a plausible theory for 
saying it was not. 
    The ex parte, in camera hearing certainly had the potential 
to prejudice Schmidt’s defense. The Sixth Amendment analy‐
sis focuses on whether there is a potential for prejudice given 
what or whom the uncounseled defendant must confront and 
what counsel could do later to fix the defendant’s mistakes. 
E.g., Ash, 413 U.S. at 313, 317; Coleman, 399 U.S. at 7 (plurality); 
No. 17‐1727                                                       41 

id. at 11 (Black, J., concurring); Wade, 388 U.S. at 227. In this 
case,  Schmidt  was  asked  to  show  before  trial  that  he  could 
meet the burden of production to go forward at trial with his 
only defense in mitigation. No stage was more critical. What 
happened in the judge’s chambers settled Schmidt’s fate. 
    The risks for Schmidt were evident. Without assistance of 
counsel, he faced the risks that the judge might lose sight of 
the elements of adequate provocation or might fail to separate 
the wheat from the extensive chaff in Schmidt’s rambling an‐
swers.  There  was  also  a  risk  that  Schmidt  would  help  the 
judge,  perhaps  unconsciously,  convert  the  hearing  into  a 
mini‐trial on the ultimate merits of the defense rather than a 
debate about only the burden of production. If Schmidt had 
met  the  burden  of  production—and  only  that  burden—he 
would have had the right to present his evidence and to argue 
his defense to the jury. The trial judge’s oral ruling suggests 
that this risk might have been realized here: “The Court finds 
that the circumstances that led to the death of Kelly Wing did 
not involve a provocation and it was not an adequate provo‐
cation and denies the motion.” That conclusion sounds a lot 
more like a decision on the ultimate merits of the defense than 
a decision on the burden of production. 
    In addition, Schmidt’s counsel could not fix later the harm 
done  by  Schmidt’s  rambling  answers.  The  judge,  having  si‐
lenced  counsel  in  the  ex  parte  hearing,  rejected  the  defense 
shortly after the hearing ended. When counsel tried to revisit 
the issue shortly before trial, the judge refused, saying he had 
already  made  his  decision.  Because  counsel  could  not  later 
undo the harm to Schmidt, the risk of prejudice at the eviden‐
tiary hearing affected his trial. 
42                                                          No. 17‐1727 

    Finally, there should be no doubt that Schmidt could have 
benefited from his attorney’s help at the hearing. In Ferguson 
v. Georgia, 365 U.S. 570, 594–96 (1961), the Supreme Court ex‐
plained  the  need  for  counsel  in  a  context  very  close  to  this 
case. At that time, Georgia prohibited the accused from testi‐
fying in his own defense, but state law allowed the accused to 
make  an  unsworn  statement  to  the  jury.  In  making  such  a 
statement, however, the accused ordinarily had to do so with‐
out questioning by his counsel to guide him. 
    The Supreme Court held in Ferguson that the accused had 
a right to have his lawyer question him to help elicit his state‐
ment. In explaining this conclusion, the Court quoted Chief 
Justice Cooley, the nineteenth‐century jurist from Michigan, 
in a lengthy passage that recognizes how essential a lawyer’s 
help can be, and that fits Schmidt’s case well: 
            But to hold that the moment the defendant 
       is placed upon the stand he shall be debarred of 
       all  assistance  from  his  counsel,  and  left  to  go 
       through his statement as his fears or his embar‐
       rassment may enable him, in the face of the con‐
       sequences which may follow from imperfect or 
       unsatisfactory explanation, would in our opinion 
       be  to  make,  what  the  statute  designed  as  an  im‐
       portant  privilege  to  the  accused,  a  trap  into  which 
       none but the most cool and self‐possessed could place 
       himself  with  much  prospect  of  coming  out  un‐
       harmed.  An  innocent  man,  charged  with  a  hei‐
       nous  offence,  and  against  whom  evidence  of 
       guilt has been given, is much more likely to be 
       overwhelmed  by  his  situation,  and  embar‐
       rassed, when called upon for explanation, than 
No. 17‐1727                                                           43 

        the offender, who is hardened in guilt; and if he 
        is  unlearned,  unaccustomed  to  speak  in  public  as‐
        semblies, or to put together his thoughts in consecu‐
        tive order any where, it will not be surprising if his 
        explanation is incoherent, or if it overlooks important 
        circumstances. 
365 U.S. at 595–96 (emphases added), quoting Annis v. People, 
13 Mich. 511, 519–20 (1865) (reversing conviction where trial 
judge had not allowed defense counsel to remind defendant 
he had omitted a material fact from his statement). 
    Schmidt  was  not  innocent,  but  the  danger  that  Ferguson 
described came to pass here. Without the guidance of coun‐
sel’s  questioning,  Schmidt  provided  a  rambling  and  dis‐
jointed  narrative,  much  like  the  defendants  in  Ferguson  and 
Annis. Even without the assistance of counsel, Schmidt’s ac‐
count of the circumstances came close to supporting his de‐
fense in mitigation. (The state appellate court said that was a 
“close question.”) The “Assistance of Counsel for his defence” 
could have helped Schmidt organize the facts, present a co‐
herent and legally relevant response, and meet the burden of 
production. Without counsel acting in that role at this critical 
stage, “a serious risk of injustice infects the trial itself.” Cronic, 
466  U.S.  at  656,  quoting  Cuyler  v.  Sullivan,  446  U.S.  335,  343 
(1980). 
    The majority, however, struggles with the critical‐stage is‐
sue, unsure whether it should focus on the entire pretrial eval‐
uation of Schmidt’s mitigation defense or on only Schmidt’s 
interrogation  by  the  judge.  Precedent  and  common  sense 
show that both are properly considered critical stages for pur‐
poses of the Sixth Amendment.  
44                                                                No. 17‐1727 

    In  terms  of  precedent,  for  example,  Ferguson  shows  that 
when the accused tells the trier of fact his story, that’s a critical 
stage by itself. Denying assistance of counsel for just that part 
of the trial required reversal, though counsel was present and 
active in defending during the rest of the trial. See also, e.g., 
Herring, 422 U.S. at 857 (closing argument was critical stage). 
     In terms of common sense, consider the alternative view 
adopted by the state appellate court, that Schmidt’s testimony 
was  not  itself  a  critical  stage.  If  that  were  correct,  then  the 
judge could have excluded Schmidt’s lawyer entirely without 
violating  the  right  to  counsel.  Yet  in  light  of  the  Supreme 
Court’s many decades of right‐to‐counsel decisions, it is hard 
to  imagine  a  more  clear‐cut  example  of  an  unconstitutional 
denial  of  counsel.  Schmidt  was  entitled  to  the  assistance  of 
counsel both while he was testifying and throughout the pre‐
trial proceeding, just as he was throughout the prosecution. 
On the other side of the coin, neither the Wisconsin appellate 
court, the state’s lawyers, nor the majority has offered a the‐
ory for treating Schmidt’s testimony as anything other than a 
critical stage that can be reconciled with the Supreme Court’s 
expansive treatment of the right to counsel.1 
      B.  The Violation of Schmidt’s Right to Counsel 
      The judge’s order silencing Schmidt’s lawyer during the 
interrogation  violated  Schmidt’s  right  to  counsel.  The  state 
                                                 
      1 The majority questions whether it’s possible to have “critical stages 

within critical stages.” Ante at 16. Of course it is. A trial is a critical stage; 
so is just the trial testimony of an eyewitness to the crime. A motion to 
suppress is a critical stage; so is just the testimony of the police officer that 
the accused consented to the search. It would be unreasonable to conclude 
otherwise  and  to  think  the  accused  could  be  denied  counsel  for  any  of 
those portions of the prosecution. 
No. 17‐1727                                                        45 

courts’ different conclusion was, in terms of § 2254(d)(1), an 
unreasonable application  of clearly established Federal law, 
as determined by the Supreme Court of the United States.  
    The Sixth Amendment, of course, guarantees the effective 
assistance  of  counsel.  Strickland  v.  Washington,  466  U.S.  668, 
686 (1984); Cronic, 466 U.S. at 654; McMann v. Richardson, 397 
U.S.  759,  771  (1970).  A  lawyer  can  be  constitutionally 
ineffective  either  because  of  the  lawyer’s  own  errors  or 
because  the  government  interferes  with  the  lawyer’s 
performance. Strickland, 466 U.S. at 687, 692; Cronic, 466 U.S. 
658–60  (categorizing  circumstances  when  government 
interference  with  attorney  performance  violates  Sixth 
Amendment and prejudice is presumed). Interference is what 
happened here, by judicially‐enforced silence. 
       1. The Presumption of Prejudice 
     The  government  violates  the  Sixth  Amendment  when  it 
interferes to such an extent that, “although counsel is availa‐
ble  to  assist  the  accused,”  the  “likelihood  that  any  lawyer, 
even a fully competent one, could provide effective assistance 
is  so  small  that  a  presumption  of  prejudice  is  appropriate 
without inquiry into the actual conduct.” Cronic, 466 U.S. at 
659–60. The Supreme Court has applied the presumption of 
prejudice to a wide variety of forms of interference with coun‐
sel at all stages of prosecutions. And it has done so where the 
interference fell well short of what the majority calls a “com‐
plete” denial of counsel. 
   As early as Powell v. Alabama, the Court held that “defend‐
ants were not accorded the right of counsel in any substantial 
sense”  when  the  court  appointed  defense  lawyers  for  the 
46                                                         No. 17‐1727 

Scottsboro  Boys  but  did  so  on  the  morning  of  trial,  giving 
them no adequate time to prepare for trial. 287 U.S. at 57–58. 
    In Ferguson v. Georgia, the Court found unconstitutional a 
rule that prohibited defense counsel—though physically pre‐
sent  at  trial  and  assisting  in  all  other  portions  of  the  trial—
from directly examining a defendant who chose to speak in 
his own defense. 365 U.S. at 596. 
    In Geders v. United States, the Court found that “an order 
preventing petitioner from consulting his counsel ‘about any‐
thing’” overnight during trial “impinged upon his right to the 
assistance of counsel.” 425 U.S. 80, 91 (1976). 
    In Brooks v. Tennessee, the Court held that a rule requiring 
a defendant to testify first or not at all deprived the accused 
of “the ‘guiding hand of counsel’ in the timing of this critical 
element of his defense.” 406 U.S. 605, 612–13 (1972). 
    In Herring v. New York, the Court held that complete denial 
of counsel’s ability to offer a summation was “a denial of the 
basic  right  of  the  accused  to  make  his  defense.”  422  U.S.  at 
859. 
    And  in  Holloway  v.  Arkansas,  the  Court  found  that  the 
“mere  physical  presence  of  an  attorney  does  not  fulfill  the 
Sixth Amendment guarantee” when the state refused to ap‐
point  counsel  free  of  conflicts  of  interest.  435  U.S.  475,  490 
(1978).  The  lawyer’s  “conflicting  obligations  …  effectively 
sealed his lips on crucial matters.” Id. 
     In all of these cases, the Court explained in Cronic, the in‐
terference with defense counsel had led to a presumption of 
prejudice. 466 U.S. at 659–61. The Court added in Cronic that 
it  had  “uniformly  found  constitutional  error”  when  counsel 
was “either totally absent, or prevented from assisting the accused 
No. 17‐1727                                                        47 

during a critical stage.” 466 U.S. at 659 n.25 (emphases added) 
(collecting Supreme Court’s cases). 
     Given these cases and the Court’s own summary of them, 
it is simply not reasonable to conclude that the physical pres‐
ence  of  a  silenced  lawyer  satisfies  the  Sixth  Amendment  or 
avoids the presumption of prejudice. Schmidt’s counsel was, 
in the trial judge’s own words, “just … present” and “not say‐
ing anything” during the hearing. The judge told Schmidt—
and assured the prosecutor—that his lawyer would not speak 
during the hearing. Once in chambers, the judge repeated the 
command  that  Schmidt’s  lawyer  not  participate.  And 
throughout the ex parte hearing, Schmidt spoke uninterrupted 
by  his  counsel  for  long  enough  to  fill  thirty‐five  transcript 
pages. The judge addressed Schmidt directly, not his lawyer. 
Consistent with the judge’s assurance to the prosecutor, the 
judge  never  gave  the  lawyer  an  opportunity  to  question 
Schmidt himself, to focus on key facts or to fill in gaps. 
    The  state—in  the  person  of  the  judge—thus  prevented 
Schmidt’s lawyer from performing the “role that is critical to 
the ability of the adversarial system to produce just results.” 
Strickland, 466 U.S. at 685. Schmidt’s lawyer was not allowed 
to speak while the judge conducted his own interrogation of 
Schmidt on the most important issue in his defense. It was ob‐
jectively  unreasonable  for  the  state  court  to  conclude  that 
Schmidt’s  counsel  could  have  provided  effective  assistance 
and meaningfully tested the arguments against the provoca‐
tion defense by “not saying anything.” See Cronic, 466 U.S. at 
656, citing Anders v. California, 386 U.S. 738, 743 (1967) (sum‐
marizing Supreme Court precedent requiring counsel acting 
as an advocate). 
    
48                                                              No. 17‐1727 

            2. The Majority’s Erroneous Premises 
    The  majority  concedes  that  Schmidt  was  denied  counsel 
“to an extent,” ante at 18, but justifies denial of habeas relief 
on the theory that Schmidt’s deprivation of counsel was not 
“complete,” so that the presumption of prejudice does not ap‐
ply. The majority offers two branches of reasoning to support 
this  conclusion.  Both  run  contrary  to  clear  Supreme  Court 
precedents on the right to counsel.  
                  a. Denial for Part of a Critical Stage? 
    One  branch  of  reasoning  requires  the  majority  to  take 
sides on the issue it says it does not decide: whether to con‐
sider  Schmidt’s  interrogation  as  a  critical  stage  by  itself.  To 
conclude that the denial of counsel was not complete, the ma‐
jority expands the lens to view the entire pretrial proceeding 
to  evaluate  the  mitigation  defense:  “Schmidt’s  lawyer  filed 
the notice of the provocation defense, argued for its applica‐
tion during court hearings, briefed the law, and submitted a 
detailed offer of proof and an annotated witness list.” Ante at 
17. That is all true but beside the point, as a matter of fact and 
law. 
    As a matter of fact, the judge clearly had not made up his 
mind based on that information submitted with the lawyer’s 
assistance. The decision point for the judge was his in camera 
interrogation.  Shortly  after  it  ended,  the  judge  made  a  final 
decision that Schmidt would not be allowed to present his de‐
fense to the jury. Schmidt was denied counsel during that crit‐
ical event due to the court’s order silencing his lawyer.2 


                                                 
      2 Since Schmidt’s testimony in the in camera hearing was so central to 

the judge’s decision, it is difficult to understand the state appellate court’s 
No. 17‐1727                                                           49 

     As a matter of law, allowing a defense lawyer to submit 
written and oral arguments cannot justify excluding or silenc‐
ing the lawyer for his client’s oral testimony. Consider, for ex‐
ample, a motion to suppress evidence in a criminal case. The 
defense  lawyer  submits  a  brief  and  affidavits  in  advance  of 
the  evidentiary  hearing  and  then  makes  an  opening  state‐
ment. Could the judge then send the lawyer away (or silence 
her)  during  the  live  witness  testimony,  or  even  the  defend‐
ant’s own testimony? Surely not, yet under the majority’s ra‐
tionale, it would seem to be acceptable for the judge simply to 
excuse the defense lawyer while her client is cross‐examined, 
whether in a hearing on a motion to suppress or at trial. After 
all, the lawyer would have participated in all other aspects of 
the  hearing  or  trial.  Under  the  majority’s  reasoning,  there 
would  not  be  a  “complete”  denial  of  counsel  at  that  critical 
stage of the trial. 
    This  reasoning  runs  contrary  to  Ferguson  and  Herring, 
among  other  cases. In both, a state court  prevented  counsel 
from providing effective assistance at a critical stage within a 
larger critical stage. I am aware of no support for the major‐
ity’s logic in the Supreme Court’s critical‐stage jurisprudence, 
and I hope that no court would follow the majority’s logic to 
the  conclusion  allowing  denial  of  counsel  for  “part”  of  any 
critical stage. Yet the majority’s insistence that only a suppos‐
edly “complete” denial of counsel supports a presumption of 
prejudice certainly points that way. 



                                                 
treatment of that hearing as not a critical stage but “merely a supplemen‐
tary proceeding conducted for [Schmidt’s] benefit.” See Schmidt, 2012 WI 
App. 113 ¶ 46, 344 Wis. 2d at 362, 824 N.W.2d at 852. 
50                                                         No. 17‐1727 

           b. Denial of Counsel Need Not Be “Complete” 
    So let’s shift back to treat the in camera examination itself 
as a critical stage. It is beyond dispute that Schmidt’s counsel 
was silenced for the entirety of the judge’s questioning, and 
the judge never modified his order to offer counsel an oppor‐
tunity to supplement. 
    The majority builds its entire decision on the premise that 
Supreme  Court  precedent  requires  a  “complete”  denial  of 
counsel to  invoke the  presumption of  prejudice.  See  ante at 
17–26. That premise is demonstrably wrong. Start with United 
States v. Cronic, where the Court described the “complete de‐
nial of counsel” as the “[m]ost obvious” situation for presum‐
ing prejudice. 466 U.S. at 659. It is surely correct that a “com‐
plete” denial of counsel is sufficient to invoke the presump‐
tion of prejudice, but Cronic and other cases cannot be read to 
say a “complete” denial is necessary to invoke that presump‐
tion. 
   In  that  same  paragraph,  Cronic  dropped  a  footnote  that 
shows the majority’s reading of Supreme Court precedent is 
simply wrong: 
           The  Court  has  uniformly  found  constitu‐
       tional  error  without  any  showing  of  prejudice 
       when counsel was  either  totally  absent, or pre‐
       vented  from  assisting  the  accused  during  a  critical 
       stage of the proceeding. See, e.g., Geders v. United 
       States,  425  U.S.  80  (1976);  Herring  v.  New  York, 
       422 U.S. 853 (1975); Brooks v. Tennessee, 406 U.S. 
       605,  612–613  (1972);  Hamilton  v.  Alabama,  368 
       U.S. 52, 55 (1961); White v. Maryland, 373 U.S. 59, 
       60 (1963) (per curiam); Ferguson v. Georgia, 365 
No. 17‐1727                                                              51 

            U.S. 570 (1961); Williams v. Kaiser, 323 U.S. 471, 
            475–476 (1945). 
466  U.S.  at  659  n.25  (emphases  added).  Of  the  cited  cases, 
Geders,  Herring,  Brooks,  and  Ferguson  fit  the  description  that 
counsel was “prevented from assisting the accused during a 
critical stage of the proceeding.” (In Hamilton, White, and Wil‐
liams, the accused had no counsel at a critical stage.) 
    In the text, Cronic then explained that the presumption of 
prejudice applied in the Scottsboro Boys case, Powell v. Ala‐
bama,  because  the  same‐day  appointment  of  counsel  in  the 
capital case made it so unlikely that even a fully competent 
lawyer could provide effective assistance. 466 U.S. at 659–61. 
Cronic went on to collect other cases where counsel were pre‐
sent but forced to go to trial on schedules that made effective 
assistance  impossible. 466  U.S.  at  661  n.28.  Footnote  28  also 
explained  that  ineffectiveness  is  presumed  (i.e.,  prejudice  is 
presumed) when counsel “actively represented conflicting in‐
terests,”  citing  Cuyler  v.  Sullivan,  446  U.S.  335,  350  (1980); 
Flanagan v. United States, 465 U.S. 259, 268 (1984); Holloway v. 
Arkansas, 435 U.S. at 489–90; and Glasser v. United States, 315 
U.S. 60, 67–77 (1942). 
    In short, while a “complete” denial of counsel is sufficient 
to invoke the presumption of prejudice, the Cronic opinion it‐
self  rebuts  the  majority’s  assertion  that  “the  denial  must  be 
‘complete’ to warrant the presumption of prejudice.” Ante at 
14.3 


                                                 
      3 Given the clear language in Cronic discussed above, I do not see how 

the majority can describe this account as a “loose reading of Cronic.” Ante 
at 21. 
52                                                     No. 17‐1727 

    Nor do later cases fill in that gap for the majority. Roe v. 
Flores‐Ortega, 528 U.S. 470, 483 (2000), held that a defense law‐
yer’s refusal to file a notice of appeal upon his client’s request 
was ineffective per se, requiring relief in the form of permis‐
sion to pursue an appeal without requiring proof of prejudice. 
The Flores‐Ortega opinion quoted and cited cases to the effect 
that a complete denial of counsel supports a presumption of 
prejudice. Id. at 483, citing Robbins, at 286 (“denial of counsel 
altogether … warrants a presumption of prejudice”), and Pen‐
son  v.  Ohio,  488  U.S.  75,  88–89  (1988)  (“complete  denial  of 
counsel  on  appeal  requires  a  presumption  of  prejudice”). 
Again, these comments to the effect that a “complete” denial 
of counsel invokes the presumption of prejudice do not show 
that only a complete denial will suffice. And the language in 
Flores‐Ortega  cannot  reasonably  be  read  to  erase  from  the 
books  Cronic,  Holloway,  Geders,  Herring,  Brooks,  Powell,  and 
Ferguson, which show that the presumption of prejudice ap‐
plies  to  less‐than‐complete  denials  of  counsel  when  a  court 
makes  it  impossible  for  counsel  to  provide  effective  assis‐
tance. 
    To support its requirement of “complete” denial, the ma‐
jority also cites Wright v. Van Patten, 552 U.S. 120, 125 (2008), 
where the Court held that its precedents did not require a pre‐
sumption of prejudice where a state court allowed the defense 
lawyer  to  appear  at  a  guilty‐plea  hearing  by  speakerphone. 
Wright quoted, among other things, the critical note 25 from 
Cronic, saying that prejudice is presumed when counsel is ei‐
ther  totally  absent  or  prevented  from  assisting  the  accused 
during  a  critical  stage  of  the  proceeding.  552  U.S.  at  125. 
Wright did not impose a new requirement of “complete” de‐
nial of counsel, erasing in passing Cronic and the cases that it 
(and I have) cited. Here’s the key passage from Wright: 
No. 17‐1727                                                      53 

           Our  precedents  do  not  clearly  hold  that 
       counsel’s participation by speakerphone should 
       be treated as a “complete denial of counsel,” on 
       par  with  total  absence.  Even  if  we  agree  with 
       Van Patten that a lawyer physically present will 
       tend to perform better than one on the phone, it 
       does not necessarily follow that mere telephone 
       contact amounted to total absence or “prevented 
       [counsel] from assisting the accused,” so as to entail 
       application  of  Cronic.  The  question  is  not 
       whether  counsel  in  those  circumstances  will 
       perform less well than he otherwise would, but 
       whether the circumstances are likely to result in 
       such poor performance that an inquiry into its 
       effects would not be worth the time. 
552 U.S. at 125 (emphasis added). This passage from Wright 
also  cannot  be  fairly  read  to  impose  a  new  requirement  of 
“complete” denial of counsel. It restated the Cronic standard, 
which, as shown above, allows the presumption of prejudice 
in a wide range of circumstances in which a trial court pre‐
vents a lawyer who is present from providing effective assis‐
tance. And the lawyer in Wright participated in a plea hearing 
by speakerphone. He could at least be heard. That cannot rea‐
sonably be compared to this case, where the judge’s order si‐
lenced the lawyer. 
    To support its assertion that only a “complete” denial of 
counsel will invoke the presumption of prejudice, the major‐
ity also quotes our decision in Kitchen v. United States, 227 F.3d 
1014 (7th Cir. 2000). The majority writes: “In Kitchen, we de‐
scribed the Court’s complete‐denial cases (specifically in the 
appellate‐stage context) as establishing that the presumption 
54                                                     No. 17‐1727 

of prejudice applies only when ‘defendants have had no assis‐
tance of counsel for any issues.’ 227 F.3d at 1020–21 (emphases 
in original) (citing Flores‐Ortega, 528 U.S. at 483).” Ante at 19. 
The critical “only” in that sentence comes from the majority 
here, not from Kitchen, let alone from the Supreme Court. The 
same is true for all of the majority’s other attempts to intro‐
duce “only” into the standard for presuming prejudice. 
    Instead,  Kitchen  correctly  cited  Cronic  and  Strickland  re‐
garding the presumption of prejudice, 227 F.3d at 1020, and 
concluded that Kitchen’s claim of ineffective assistance of ap‐
pellate counsel required proof of prejudice under Strickland. 
Kitchen had in fact had counsel on appeal who pursued sev‐
eral issues, including some that were successful. We correctly 
treated Kitchen’s claim as one challenging his lawyer’s strate‐
gic choice of issues to pursue on appeal. 227 F.3d at 1021. Hav‐
ing  appellate  counsel  who  chooses  which  issues  to  pursue 
cannot reasonably be compared with having a lawyer whom 
the trial judge has silenced. Kitchen does not support the ma‐
jority’s attempt to impose “complete” denial as a new require‐
ment for the presumption of prejudice.  
    The majority also argues that a state court could reasona‐
bly  conclude  that  the  mere  physical  presence  of  counsel 
should defeat the presumption of prejudice. To support this 
notion, the majority quotes two of our precedents. Yet even 
the  majority  acknowledges  the  quoted  passages  from  those 
two cases are demonstrably wrong. In Morgan v. Hardy, 662 
F.3d 790 (7th Cir. 2011), we wrote: “The Supreme Court has 
consistently  limited  the  presumption  of  prejudice  to  cases 
where counsel is physically  absent at a  critical stage.” Id. at 
804, citing Penson v. Ohio, 488 U.S. 75, 88 (1988) (withdrawal 
of appellate counsel in criminal case), White v. Maryland, 373 
No. 17‐1727                                                      55 

U.S. 59, 60 (1963) (no counsel for entry of plea in capital case), 
and Hamilton v. Alabama, 368 U.S. 52, 54–55 (1961) (no counsel 
for arraignment where defenses could be lost if not asserted). 
That passage in Morgan had been copied verbatim, including 
even  the  citations  and  their  parentheticals,  from  the  second 
case the majority cites, McDowell v. Kingston, 497 F.3d 757, 762 
(7th Cir. 2007), though Morgan did not cite McDowell. 
    Contrary to that language in Morgan and McDowell, and as 
shown above, the Supreme Court in fact has decided quite a 
few cases applying a presumption of prejudice where counsel 
were  physically  present  but  prevented  in  a  variety  of  ways 
from providing effective assistance. E.g., Holloway, 435 U.S. at 
490 (lawyer silenced on key issue by conflict of interest); Her‐
ring, 422 U.S. at 859 (closing argument prohibited); Geders, 425 
U.S.  at  91  (overnight  consultation  prohibited  during  trial); 
Brooks, 406 U.S. at 609–12 (lawyer required to put defendant 
on witness stand first or not at all); Ferguson, 365 U.S. at 596 
(no  assistance  when  defendant  made  his  statement  to  trial 
jury); and Powell, 287 U.S. at 57–58 (inadequate time to pre‐
pare). 
    The majority even acknowledges that the dicta in Morgan 
and  McDowell  were  wrong  as  a  matter  of  fact.  Yet  to  deny 
Schmidt the benefit of the presumption of prejudice when his 
lawyer was physically present but silenced, the majority of‐
fers the following astonishing excuse: “we do not think a state 
court unreasonably errs for understanding the Court’s deci‐
sions in the same way that we have.” Ante at 19. This remark‐
able observation is wrong in two basic ways. First, it patron‐
izes the state courts, which did not make this error of thinking 
that mere physical presence was enough, let alone cite Morgan 
56                                                                 No. 17‐1727 

or McDowell. Second, our erroneous dicta did not err in under‐
standing the Supreme Court’s decisions. They erred by over‐
looking those decisions. Oversights in our legal research could 
not somehow create ambiguity in the Court’s case law.4 
    The majority correctly acknowledges that Ferguson v. Geor‐
gia  offers  strong  support  for  Schmidt’s  claim  for  denial  of 
counsel. Ante at 20. Recall that in Ferguson, state law prohib‐
ited the defense lawyer from calling the accused to the wit‐
ness stand and questioning him in the ordinary fashion. In‐
stead, the accused was required to make any statement on his 
own  behalf  on  his  own,  in  narrative  fashion,  without  guid‐
ance from a lawyer’s questioning. 365 U.S. at 571–72.  
    The majority offers several proposed distinctions to avoid 
applying Ferguson to the denial of counsel in this critical stage 
of the prosecution: 
            Ferguson  held  only  that  a  state  law  effectively 
            banning counsel from eliciting his client’s trial 


                                                 
      4 McDowell at least included a footnote recognizing that physical ab‐

sence  was  not  actually  required  to  apply  the  presumption  of  prejudice, 
citing cases where counsel fell asleep during trial. 497 F.3d at 762 n.2, cit‐
ing Burdine v. Johnson, 262 F.3d 336, 341 (5th Cir. 2001) (en banc), Tippins v. 
Walker, 77 F.3d 682, 686 (2d Cir. 1996), and Javor v. United States, 724 F.2d 
831, 833 (9th Cir. 1984). The results in McDowell and Morgan did not de‐
pend on their erroneous “physical presence” dicta. In McDowell, the issue 
was a tactical choice by defense counsel, not a court‐imposed gag. We held 
that  the  state  courts  did  not  act  unreasonably  by  applying  Strickland  v. 
Washington and  its  requirement  that  prejudice  from supposedly ineffec‐
tive assistance be shown rather than presumed. 497 F.3d at 763. And Mor‐
gan was never denied counsel. At least one defense lawyer was both phys‐
ically present and able to represent him throughout his trial. 662 F.3d at 
804. 
No. 17‐1727                                                     57 

       testimony  was  unconstitutional.  It  did  not  es‐
       tablish that defendants have an absolute right to 
       have  their  counsel  elicit  any  important  testi‐
       mony, or else prejudice will be presumed.  
Ante  at  20–21.  The  majority  also  notes  that  Ferguson  con‐
cerned a defendant’s statements about his innocence during a 
jury trial, whereas Schmidt’s situation concerned his response 
to questions, in part guided by his written offer of proof, in 
chambers regarding the admissibility of a defense. According 
to  the  majority,  unlike  with  Schmidt’s  situation,  “Ferguson 
worried about the ‘tensions of a trial,’ embarrassment before 
‘public assemblies,’ the chance to establish a defendant’s ‘in‐
nocence,’ and the risk that he could ‘overlook[ ] important’ ex‐
culpatory facts.” Ante at 21, quoting Ferguson, 365 U.S. at 594–
96. 
   The majority assures us that these distinctions matter be‐
cause “none of those worries” apply here. That’s hard to ac‐
cept at face value. In terms of tension, no matter how many 
people  were  in  the  room,  the  stakes  could  not  have  been 
higher for Schmidt: life in prison versus a chance at a term of 
years he might survive. Ferguson spoke in terms of an accused 
who is “unaccustomed to speak in public assemblies, or to put 
together  his  thoughts  in  consecutive  order  any  where.”  365 
U.S. at 595–96. And while Schmidt may or may not have over‐
looked any exculpatory facts, he certainly flooded the judge 
with lots of irrelevant and distracting detail in his rambling 
narrative, which conflicted, at least in the judge’s mind, with 
the lawyer’s summary offer of proof. See ante at 6. 
   More  important,  when  considering  the  majority’s  pro‐
posed  distinctions,  it’s  essential  to  remember  that  Ferguson 
simply does not stand alone, in terms of precedent, logic, or 
58                                                     No. 17‐1727 

common sense. The suggestion that its logic could be limited 
to  only  one  critical  stage—trial  testimony—runs  counter  to 
the  entire  sweep  of  the  Supreme  Court’s  critical‐stage  juris‐
prudence. Is the majority’s theory that even if Ferguson estab‐
lished a rule for trials, a court may deny the accused the assis‐
tance of a lawyer in presenting his testimony in other critical 
pretrial  proceedings?  The  majority’s  theory  for  treating  this 
state court decision as reasonable depends on suggesting dis‐
tinctions  between  Ferguson  and  this  case  that  the  Supreme 
Court’s  right‐to‐counsel  cases  reject:  between  trial  and  sen‐
tencing (see, e.g., Mempa v. Rhay, 389 U.S. 128 (1967)), and be‐
tween trial and pretrial hearings (see all the pretrial critical‐
stage cases). The Supreme Court has made sufficiently clear 
that criminal courts may not pick and choose among critical 
stages, denying assistance of counsel for only some of them as 
long as they allow counsel for others. 
     The majority criticizes this analysis of the right‐to‐counsel 
cases as too general, connecting Powell, Holloway, Brooks, Her‐
ring,  Geders,  and  Ferguson.  Ante  at  22–23.  In  the  majority’s 
view, drawing a general principle from such varied contexts 
simply cannot meet the burden of showing that habeas relief 
is  required  by  Supreme  Court  precedent.  After  the  1996 
amendment  to  § 2254(d)(1),  that  is  often  a  good  argument 
against habeas relief, but not here. The point here is that the 
Supreme Court itself has applied both the right to counsel and 
the  presumption of prejudice in  so many different  contexts, 
regardless of distinctions the majority invokes here. The right 
to  counsel  is  broad.  So  is  the  presumption  of  prejudice, 
though  not  as  broad  as  the  right  to  effective  assistance  of 
counsel. Habeas relief cannot reasonably be denied on the ba‐
No. 17‐1727                                                                    59 

sis of distinctions the Supreme Court itself has rejected by ex‐
tending both that right and the presumption of prejudice so 
broadly and in so many contexts. 
    Ferguson  stated  clearly  what  I  would  expect  trial  judges 
and lawyers to take for granted: only the most extraordinary 
client could provide a narrative as effective as an account of 
relevant facts set forth through a lawyer’s organized direct ex‐
amination. Ferguson is only the closest example of a series of 
Supreme  Court  cases,  cited  above,  holding  that  an  accused 
was denied counsel when the state silences the lawyer or oth‐
erwise  prevents  the  lawyer  from  providing  effective  assis‐
tance to the accused in any critical stage.5 
    I noted earlier a potentially relevant line of cases, though 
one  that  neither  the  state  courts  nor  the  majority  have  in‐
voked. It addresses defense lawyers who fall asleep or who 
are briefly absent from trial. The practical consequences of a 
silenced  lawyer  are  akin  to  those  of  a  sleeping  lawyer.  The 
                                                 
      5 The majority also seeks support from a most unlikely source: Estelle 

v. Smith, 451 U.S. 454 (1981). In that case, the Supreme Court held that a 
defendant was entitled to the assistance of his lawyer in deciding whether 
to submit to a psychiatric evaluation. Id. at 471. The Court did not hold 
that the accused had a right to have his lawyer present during the psychi‐
atric examination itself. Id. at 470 n.14. The majority suggests: “Apply Es‐
telle’s  reasoning  here:  Schmidt  could,  and  did,  consult  with  his  counsel 
before submitting to (and during) the in camera examination, and thus the 
right‐to‐counsel problem does not necessarily follow.” Ante at 20. 
     The majority seems to be suggesting that a state court could reasona‐
bly  extend  a  case  addressing  a  private  psychiatric  examination  to  other 
critical stages of the prosecution, including an interrogation on the merits 
by the judge. That is an unreasonable stretch, and it’s a symptom of the 
majority’s over‐correction in applying § 2254(d)(1), trying much too hard 
to find and support a theory to deny relief. 
60                                                         No. 17‐1727 

general  rule  is  that  a  lawyer  who  is  physically  present  but 
asleep  is  not  acting  as  a  lawyer  for  the  accused.  See,  e.g., 
United  States v. Roy,  855 F.3d 1133, 1161  (11th Cir.  2017)  (en 
banc);  McDowell, 497 F.3d  at 762 n.2; Burdine  v. Johnson, 262 
F.3d  336,  341  (5th  Cir.  2001)  (en  banc);  Tippins  v.  Walker,  77 
F.3d 682, 686 (2d Cir. 1996); Javor v. United States, 724 F.2d 831, 
833 (9th Cir. 1984). The cases show, however, that courts have 
allowed for de minimis exceptions to the presumption of prej‐
udice,  applying  the  presumption  if  counsel  slept  through  a 
“substantial  portion”  of the trial.  Roy, 855  F.3d at  1161  (col‐
lecting cases); see also Woods v. Donald, 135 S. Ct. 1372, 1377–
78 (2015) (reversing grant of habeas relief where one defense 
lawyer chose to miss ten minutes of testimony about other de‐
fendants  and  had  told  judge  in  advance  that  the  testimony 
would not matter to his client’s defense). 
    To  determine  what  constitutes  a  “substantial  portion,” 
courts look at “the length of time counsel slept, the proportion 
of the trial missed, and the significance of the potion counsel 
slept through.” Roy, 855 F.3d at 1162, quoting United States v. 
Ragin, 820 F.3d 609, 622 n.11 (4th Cir. 2016). Another consid‐
eration is “whether the specific part of the trial that counsel 
missed is known or can be determined.” Id.  
    Those cases of dozing or briefly absent lawyers help illus‐
trate  how  different  the  denial  of  counsel  was  in  this  case. 
There was nothing de minimis about this denial of counsel. The 
lawyer was silenced during the entire interrogation, and the 
importance of this interrogation cannot be overstated. It was 
the decisive presentation of evidence on the only disputed is‐
sue. Having been ordered by the judge not to participate in it, 
Schmidt’s  lawyer  might  as  well  have  been  asleep  …  or  en‐
tirely absent.  
No. 17‐1727                                                     61 

    The right to counsel at all critical stages of a prosecution is 
not narrow and fact‐bound. It is critical to our criminal justice 
system, and the presumption of prejudice is essential to the 
Supreme Court jurisprudence enforcing that right. The major‐
ity has lost sight of the fact that the accused is entitled to the 
assistance of counsel during the entirety of a critical stage, not 
just part of it. Schmidt needed counsel’s help in confronting 
the burden of production on a complex factual and legal de‐
fense.  The  court’s  silencing  of  his  lawyer  deprived  him  of 
counsel at the most critical stage of his case. When the state 
denies a defendant counsel at a critical stage, prejudice is pre‐
sumed. E.g., Bell v. Cone, 535 U.S. 685, 695–96 (2002); Cronic, 
466  U.S.  at  658–59  &  n.25.  This  presumption  should  apply 
here. We should reverse the denial of a writ of habeas corpus. 
III. Schmidt’s Due Process Claim 
    Schmidt also argues that the state trial court deprived him 
of his liberty without due process of law by denying him the 
right to present his defense in mitigation to the jury. The Su‐
preme Court has long held that the accused in a criminal case 
has a due process right to present a defense, and that arbitrary 
or disproportionate limits on that right can violate the federal 
Constitution. See, e.g., Holmes v. South Carolina, 547 U.S. 319, 
329–31 (2006); Rock v. Arkansas, 483 U.S. 44, 55–57 (1987) (state 
prohibited  testimony  from  witnesses  who  had  been  hypno‐
tized); Crane v. Kentucky, 476 U.S. 683, 689–91 (1986) (state pro‐
hibited  challenge  to  voluntariness  of  confession);  Green  v. 
Georgia, 442 U.S. 95, 97 (1979) (at sentencing, state prohibited 
hearsay  from  witness  who  testified  that  co‐defendant  had 
fired fatal shot); Chambers v. Mississippi, 410 U.S. 284, 302–03 
(1973)  (state  hearsay  rules  barred  reliable  exculpatory  evi‐
dence); accord, e.g., Kubsch v. Neal, 838 F.3d 845, 860–62 (7th 
62                                                        No. 17‐1727 

Cir. 2016) (en banc) (same). This line of cases applies not only 
to questions of innocence and guilt, but also to grounds for 
mitigating punishment. Under this line of cases, state rules of 
law that are ordinarily reasonable may, as applied, deprive a 
particular defendant of liberty without due process. 
     To the extent Schmidt argues in this appeal that the state 
trial  court’s  inquisitorial  process—all  questioning  by  the 
judge  rather  than  counsel—violated  his  due  process  rights, 
that focus on the judicial questioning was  not developed in 
the state courts or the district court. At every stage of the pros‐
ecution and appellate and habeas review, including this ap‐
peal, however, Schmidt has raised a broader due process chal‐
lenge to the judge’s pretrial decision that prevented him from 
presenting  his  “adequate  provocation”  defense  to  the  trial 
jury.  His  briefing  has  cited  the  Chambers/Holmes/Rock/Crane 
line of Supreme Court due process cases and Wisconsin state 
court  decisions  citing  and  applying  them,  including  State  v. 
St.  George,  2002  WI  50,  ¶  52,  252  Wis.  2d  499,  526–27,  643 
N.W.2d  777,  788.  His  challenge  in  the  state  courts  to  the 
judge’s pretrial decision was addressed primarily in terms of 
state law: whether the judge erred in finding that Schmidt had 
failed  to  produce  “some  evidence”  of  “adequate  provoca‐
tion.” His argument included a clear assertion, however, that 
he was also seeking relief on a federal due process theory. 
    Accordingly, on the question whether he fairly presented 
his  due  process  claim  to  the  state  courts  and  to  the  district 
court, Schmidt has considerably stronger arguments than the 
majority asserts. Since Schmidt’s claim for denial of his right 
to counsel is so strong, however, I see no need to delve more 
deeply into his due process theory. 
No. 17‐1727                                                   63 

                            Conclusion 
    The violation of petitioner Schmidt’s right to counsel dur‐
ing the most critical stage of his prosecution was evident from 
controlling Supreme Court precedent. The state courts’ rejec‐
tion  of  Schmidt’s  claim  was  unreasonable  under  28  U.S.C. 
§ 2254(d)(1). We should reverse the denial of a writ of habeas 
corpus and allow Schmidt a fair chance to show that he was 
guilty of second‐degree murder rather than first degree mur‐
der.